                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

MIGUEL NEIL,
                                                      CASE NO. 2:18-CV-1721
       Petitioner,                                    JUDGE JAMES L. GRAHAM
                                                      Chief Magistrate Elizabeth P. Deavers
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.
                                    ORDER and
                           REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254. This matter is before the Court on the Petition, as amended, Respondent’s Return

of Writ and supplemental response, Petitioner’s Traverse, and the exhibits of the parties. For the

reasons that follow, the undersigned RECOMMENDS that this action be DISMISSED.

       Petitioner’s unopposed Motions for Leave to Supplement the Record and Traverse Brief

(ECF Nos. 30, 31) are GRANTED.

I. Facts and Procedural History

       Petitioner challenges his October 31, 2014 convictions after a jury trial in the Franklin

County Court of Common Pleas on 30 counts of robbery and 6 counts of kidnapping. The Ohio

Tenth District Court of Appeals summarized the facts and procedural history of the case as

follows:

       {¶ 2} The charges against appellant arose from a series of robberies that occurred
       in 2011 and two robberies that occurred in 2012. On November 15, 2012,
       immediately following the final robbery, Columbus police arrested appellant.
       Appellant was indicted in common pleas court case No. 12CR–5963 on 4 counts of
       robbery and 6 counts of kidnapping arising from the 2012 robberies. He also was
       indicted in common pleas court case No. 13CR–4174 on 26 counts of robbery and
       1 count of kidnapping arising from 13 separate robberies committed in 2011.
Pursuant to motion filed by plaintiff-appellee, State of Ohio, the trial court joined
the indictments for a single trial. Appellant moved to sever the indictments but the
trial court denied the motion. Appellant also moved to suppress certain evidence
but the trial court denied that motion. The charges were tried to a jury during a six-
day trial beginning September 24, 2014, and ending October 1, 2014.

A. Robberies Committed in 2011

{¶ 3} The state presented witness testimony, as well as video and photographic
evidence, related to the 13 robberies the state alleged appellant committed in 2011.

{¶ 4} On March 23, 2011, a Subway restaurant at 3626 Gender Road was robbed.
An employee testified that at approximately 9:30 p.m., a man dressed in all black
and brandishing a small handgun entered the restaurant demanding money. The
robber wore a hood and a mask covering his face; the employee could only see from
the bridge of the robber’s nose up because the lower portion of the robber’s face
was covered by the mask. The robber ordered the employee to get on the floor and
not to look at him. The robber then reached over the counter into the cash register,
which the employee had opened. The robber did not jump over the counter or step
into the area behind the counter. The employee testified that the robber was a dark-
skinned African–American man with a normal build, approximately 5′10″ to 6″ tall,
weighing 180 to 220 pounds. The state also introduced photos taken from the
restaurant’s security camera. In the photos, the robber, who is wearing dark
clothing, including a hood and mask, dark shoes, and dark gloves with white
markings or letters, can be seen pointing a handgun, which is held in his left hand.

{¶ 5} On April 18, 2011, a Subway restaurant at 354 West Third Avenue was
robbed. A customer who was present that evening testified that a man entered and
announced that he was robbing the restaurant. The robber then ordered the customer
and employees to get down on the floor. When the customer did not move, the
robber pushed him down to the floor. The robber then took two Subway employees
into the area behind the cash register. The customer testified that the robber was an
African–American man with a medium-to-dark complexion and a deep voice. He
stated that the robber wore dark gloves and a very dark blue hooded sweatshirt with
the drawstring pulled so that only part of his face and mouth were visible. The
customer testified that the robber was medium height and “had a potbelly or close
to it.” (Sept. 25, 2014 Tr. at 138.) One of the two employees who were present
testified that the robber entered the store holding a small gun, pointed the gun at the
back of the customer’s head, and told the employee to go to the front of the store
and get the money. She testified that the robber was wearing dark colors and she
could only see his eyes. She stated that the robber made them all get down on the
floor, then took the money from the register and left. A video of the robbery from
the restaurant’s surveillance system was played for the jury, with the employee
narrating the events depicted. The employee pointed out that the robber held the
gun in his left hand. The second employee who was present during the robbery also
testified. She indicated that the robber was wearing gloves and carrying a handgun,

                                          2
and that he used his right hand to take money out of the cash register. She said that
the robber was an African–American male with a deep voice and that she believed
he was approximately 5′8″ tall.

{¶ 6} On May 8, 2011, a Tim Horton’s restaurant at 6780 East Main Street was
robbed. An employee of the restaurant testified that the robbery occurred near the
end of his shift, around 9:10 p.m. He testified that the robber was an African–
American male who wore a black ski mask, black hooded sweatshirt, black pants,
and brown or black gloves, and carried a small handgun in his left hand. He testified
that the robber entered the restaurant, took another employee at gunpoint, and went
to the drive-through area where he was working. The robber then ordered him to
open the register and get on the ground. After removing the money from the drive-
through register, the robber took the other employee back to the front of the
restaurant, ordered him to open the register, and then ordered him to get on the
ground. A video from the restaurant’s surveillance system was played for the jury.
In the video, the robber could be seen wearing dark gloves with white markings or
letters. The video also depicted the robber walking behind the counter and removing
money from the cash register with his right hand while holding a handgun in his
left hand.

{¶ 7} On June 28, 2011, a Tim Horton’s restaurant at the corner of Sawmill Road
and Hard Road was robbed. An employee testified that just before the restaurant
closed, at about 10:58 p.m., an African–American man entered the store and got
past the counter. The robber had a gun in his left hand; he pointed it at the employee
and ordered him to open the cash registers. The employee opened the cash registers
and then got on the ground. The robber used his right hand to empty the cash
registers. The robber wore dark clothing and black gloves with white markings or
letters. The employee testified that he could only see from the top of the robber’s
nose to his eyebrows because the lower part of his face was covered. He stated that
the robber was dark skinned, approximately 5′11″ to 6′0″ tall and “had a little bit of
a build to him.” (Sept. 25, 2014 Tr. at 194.) A second employee, who was also
present during the robbery, testified that the robber walked in carrying a small
handgun and demanded money. The robber ordered the two employees to get down
on the floor and then made one of them open the cash registers. The second
employee testified that he tried to press an alarm button, but the robber came over,
pointed the gun at him and told him to stay down. A video from the restaurant’s
surveillance system was also played for the jury.

{¶ 8} On August 10, 2011, a Subway restaurant at 7558 Worthington–Galena Road
was robbed. An employee of the restaurant testified that around 9:30 p.m., as she
was preparing to close the restaurant, a man entered and ordered her to give him all
the money. The robber jumped over the counter and forced her to open the cash
register; he then kneed her in the back and ordered her to get on the ground. The
employee testified that the robber wore black clothing, including a black mask,
hooded sweatshirt, pants, gloves, and shoes. A video from the restaurant’s
surveillance system was played for the jury. In the video, the robber can be seen

                                          3
wearing black gloves with white markings or letters and holding a gun in his left
hand while reaching into the cash register with his right hand. The employee
testified that the robber was an African–American male who was taller than she
was and indicated that her height was 5′6″. She further testified that she was scared
during the incident and that shortly thereafter she quit her job because she could
not handle working there any longer.

{¶ 9} On the evening of September 11, 2011, a Tim Horton’s restaurant at 8333
North High Street was robbed. The employee who was present during the robbery
was unavailable at trial due to military service, but the state called the
owner/operator of the store as a witness. He testified that he watched the store’s
surveillance video after the robbery. The surveillance video was played for the jury.
In the video, the robber can be seen entering the restaurant and jumping over the
counter. The robber wore dark clothing and black gloves with white markings or
letters. In the video, a restaurant employee can be seen getting on the floor. The
video shows the robber holding a gun in his left hand and using his right hand to
reach into the cash register. The state also presented part of the video from earlier
that same evening, when an individual appeared to enter the restaurant, go to the
restroom and then leave without purchasing anything. That individual appeared to
be holding his hands up to shield his face as he walked through the restaurant. The
store owner testified that approximately 15 minutes passed between that individual
entering and leaving the restaurant and the robbery occurring.

{¶ 10} On September 13, 2011, a BP gas station at 1263 East Dublin–Granville
Road was robbed. An employee testified that sometime between 2:00 and 3:00
p.m., a man entered the store with a gun pointed at him and ordered him to open
the cash register. The robber told another employee who was present to get on the
ground. During the robbery, a customer entered the store and the robber also told
him to get on the ground. He testified that the robber wore a mask, a black hooded
jacket, and black gloves. He could only see around the robber’s eyes, and testified
that the robber was a male with light brown skin. The employee testified that the
gun was small and the robber held it in his left hand. The store employee testified
that following the robbery, the other employee who was present during the robbery
quit her job. A video from the store’s surveillance system was played for the jury,
in which the robber could be seen walking behind the counter while holding a gun
in his left hand. In the video, the robber could be seen wearing dark gloves with
white markings or letters and using his right hand to reach into the cash register.

{¶ 11} On the evening of September 17, 2011, a Subway restaurant at 1898 Brice
Road was robbed. An employee who was present during the robbery testified at
trial. She indicated that she was training a new employee on the night of the
robbery. When the robber entered the store, the cash register was open because the
employee had been counting out money to put in the safe. She heard the robber
demand money and looked up to see a gun in her face. She stepped back, leaving
the cash register open; the robber jumped over the counter and grabbed the money
from inside the register. The robber then made her walk to another part of the

                                         4
restaurant to prove there was no cash register there. The robber told the other
employee to lie down on the floor and not look at him. She testified that the robber
was an African–American male with a deep voice, wearing a dark hooded
sweatshirt and a bandanna over his mouth area. A video from the restaurant’s
surveillance system was played for the jury. In the video, the robber could be seen
wearing dark clothes, including dark gloves with white markings or letters. The
video depicted the robber jumping over the counter to reach the cash register, while
holding a gun in his left hand, and showed him reaching into the cash register with
his right hand to remove the money.

{¶ 12} On October 10, 2011, a Marathon gas station at 7200 Sawmill Road was
robbed. An employee testified that early in the morning a man entered the store
with a gun and declared his intention to rob the store. He then jumped over the
counter and ordered the employee to open the cash register. The robber wore black
clothing including a hooded sweatshirt, a face mask or ski mask, and gloves. The
employee testified he could only see the area around the robber’s eyes, and that he
was a male with dark skin. He testified that the robber grabbed his collar and
punched him in the back when he pressed the panic alarm. The robber held the gun
in his left hand and reached into the register with his right hand to remove the
money. The employee testified that the robber ordered both employees to get on
the ground and departed the store after taking the money. The other employee
testified similarly that the robber was an African–American male, approximately
5′7″ to 5′10″ tall, and that he wore black clothing. She stated that the robber pushed
her to the ground and ordered her to open the store’s safe, but she indicated that she
did not have the keys to the safe. A video from the store’s surveillance system was
played for the jury in which the robber could be seen wearing dark clothing,
including dark gloves with white markings or letters, and holding a gun in his left
hand. The video showed the robber jumping over the counter to reach the area
where the cash registers were located.

{¶ 13} On October 12, 2011, a Family Video store at 5540 North High Street was
robbed. An employee testified that at approximately 11:30 p.m., shortly before the
store closed, a man entered the store, walked behind the counter, and demanded
money. The employee testified that the robber was an African–American male,
dressed in all black, including black gloves. She testified that he told her to open
the cash registers and then get on the floor. Before she got down, he wrapped his
left arm around her; she felt something against her side that she believed was a gun.
The robber used his right hand to remove the money from the cash register. She
testified that the robber was approximately 5′6″ to 5′7″ tall and weighed 150 to 160
pounds. Photographs taken from the store’s surveillance system were presented to
the jury. In the photographs, the robber could be seen wearing dark clothing and
dark gloves with white markings or letters. The robber was depicted standing
behind the counter, holding a gun in his left hand, and using his right hand to
remove money from the cash register.




                                          5
{¶ 14} On October 17, 2011, a McDonald’s restaurant at 1300 Morse Road was
robbed. The shift manager working that evening testified that, at approximately
7:57 p.m., a man entered the store demanding to speak to the manager. The man
then ran behind the counter with a gun drawn and told her to open the cash register.
After taking the money, the robber told the manager and the other employees to lie
down on the floor. The manager testified that the robber wore black clothes,
including a hat, hooded sweatshirt, gloves, and a mask covering the lower part of
his face. The robber carried a small handgun in his left hand. The manager testified
that the robber was an African–American male, approximately 5′8″ to 5′10″ tall,
weighing approximately 180 pounds. A video from the restaurant’s surveillance
system was played for the jury. In the video, the robber could be seen wearing dark
clothing, including dark gloves with white markings or letters. The robber could
also be seen holding a gun in his left hand and running behind the counter to reach
the cash registers, where he removed the money with his right hand.

{¶ 15} On November 1, 2011, a BP gas station at 7310 Sawmill Road was robbed.
An employee who was present during the robbery testified that at approximately
11:00 p.m., a man entered the store and demanded that his co-worker open the cash
registers. The robber demanded that the employee get on the ground, then walked
over and shoved him down. The employee testified that the robber wore all black
clothing, including a hood and mask covering part of his face, black pants, and
black gloves. He could only see part of the robber’s face around his eyes, but
testified that he was an African–American man with dark skin. He testified that the
robber was approximately 5′7″ to 5′8″ tall and weighed approximately 180 pounds.
A video from the store’s surveillance system was played for the jury. In the video,
the robber could be seen wearing dark clothing, including dark gloves with white
markings or letters, and carrying a gun in his left hand. The robber could also be
seen walking behind the counter and reaching into the cash registers with his right
hand after ordering the employee to open them.

{¶ 16} On November 10, 2011, a PNC bank location at 7644 Sawmill Road was
robbed. An employee who was present during the robbery testified that at
approximately 9:30 a.m., a man entered the bank, jumped over the counter, and
demanded cash from her and another teller. She indicated that after opening her
cash drawer, the robber reached in to remove the money. She testified that the
robber wore black clothing and had something over his mouth so that she could
only see the area around his eyes. She testified that the robber was an African–
American male with dark skin. The employee testified that the robber ordered
everyone in the bank to get on the floor. She testified that the robber appeared to
have “a little bit of a bulk to him.” (Sept. 29, 2014 Tr. at 490.) Photographs taken
from the bank’s surveillance system were presented to the jury, in which the robber
could be seen entering the bank dressed in all black, including a mask and hooded
sweatshirt. In the photos, the robber can be seen jumping over the counter and he
appears to be holding a small handgun in his left hand. The photos also show the
robber wearing dark gloves with white markings or letters.



                                         6
B. Investigation of 2011 Robberies

{¶ 17} Former Columbus Police Detective Gregory Franken testified that he was
assigned to a joint investigative team with Special Agent Craig Brennaman of the
United States Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”). The
purpose of the joint investigative team was to investigate armed serial robberies.
Detective Franken was involved in the investigation of the series of robberies that
occurred in 2011; investigators came to refer to the suspect in those crimes as the
“counter jumper.” (Sept. 30, 2014 Tr. at 828.) He testified he developed
approximately one dozen potential suspects for the robberies. Detective Franken
testified that he began to investigate appellant as a potential suspect in mid-to-late
November 2011; part of that investigation involved using GPS tracking devices on
appellant’s vehicles. No crimes attributed to the “counter jumper” robber were
committed during this initial period of GPS surveillance. Special Agent Brennaman
testified similarly that he was involved with investigating the series of robberies
committed in 2011. He testified that at some point in the investigation, cell phone
records for appellant were obtained and examined to determine whether appellant
was in the applicable areas at around the times of the 2011 robberies. The state also
introduced evidence from appellant’s driver’s license indicating that he was 5′ 9″
tall and weighed 222 pounds.

C. November 8, 2012 Wendy’s Robbery

{¶ 18} On November 8, 2012, a Wendy’s restaurant at 1500 Worthington Woods
Boulevard was robbed. A manager who was present during the robbery testified
that at approximately 9:00 p.m., a man entered the restaurant dressed in all black,
including black gloves. He pointed a gun at her head and told the employees to get
down on the floor. The robber went behind the counter and made the manager open
the cash registers. The manager testified that after taking the money the robber left
the restaurant; one of the employees ran after him, but the robber turned and pointed
the gun at him and told him to stop running. The manager testified that the robber
was approximately 5′7″ and weighed about 200 pounds. A video from the
restaurant’s surveillance system was played for the jury. In the video, the robber
could be seen wearing dark gloves with white markings or letters, and holding a
gun in his left hand while using his right hand to reach into the cash register.

{¶ 19} Appellant presented a witness to the November 8, 2012 Wendy’s robbery
who testified that he was parked outside the restaurant eating a sandwich on the
evening of the robbery. He saw an individual dressed in dark clothing jog past his
car toward a nearby muffler shop. He then heard screaming from Wendy’s and
watched the individual get into a burgundy late–1990s or early 2000 Astro van
parked near the muffler shop. On cross-examination, this witness admitted that he
gave a statement to the police indicating that the van was a “maroon, rusty green or
dark colored Astro-like van.” (Sept. 29, 2014 Tr. at 547.)




                                          7
{¶ 20} The prosecution also presented testimony from Detective Chris Davis of the
Westerville Police Department. Detective Davis testified that he was a patrol officer
at the time of the November 8, 2012 Wendy’s robbery. After hearing the robbery-
in-progress call, he began to drive his patrol cruiser toward the area. His patrol
cruiser was equipped with a license plate reader camera. Detective Davis testified
that the license plate reader on his cruiser identified license plate number ERR6711
at 9:07 p.m. on South Cleveland Avenue in the area in front of St. Ann’s Hospital.
He testified that this location was approximately 2 .7 miles from the Wendy’s
location that was robbed on November 8, 2012.

{¶ 21} Detective Franken testified that following the November 8, 2012 Wendy’s
robbery, members of the Columbus police contacted the Westerville Police
Department and received the license plate reader information described by
Detective Davis. As a result of that information, Detective Todd Cress of the
Columbus Division of Police prepared an affidavit in support of a second GPS
tracking warrant for appellant’s vehicles, a black 2004 Dodge Stratus with the
license plate number BIGNEIL, and a blue 1995 Ford Aerostar van with the license
plate number ERR6711. The affidavit was presented to a judge of the Franklin
County Municipal Court and the installation of GPS devices was authorized at 1:13
a.m. on November 9, 2012.

D. November 15, 2012 Bureau of Motor Vehicles Office Robbery

{¶ 22} On November 15, 2012, an Ohio Bureau of Motor Vehicles office (“BMV
office”) at 112 Dillmont Drive was robbed. The state presented testimony from two
employees of the BMV office and a customer who were present at the time. One of
the employees testified that the office closed at 6:30 p.m. Near closing time on
November 15, 2012, a man rushed through the door and demanded money. The
robber wore a sweatshirt and track pants, a black mask, gloves, and dark shoes. The
employee testified that he pointed a small gun at her as he demanded money. She
testified that the robber walked behind the counter; she handed him money and then
he also grabbed money from another employee. When the office manager emerged
from the back room of the office, the robber pointed the gun at her and told her to
sit down. The employee testified that the robber was an African–American man,
and that he held the gun in his left hand. The other employee testified similarly that
the robber ran into the office demanding money and telling the employees to keep
their heads down. She testified that the robber was an African–American man,
dressed in black clothing, including a hood, mask, and gloves. The customer who
was present in the BMV office likewise testified that the robber wore a mask and
gloves, and pointed a small handgun at the employees. The prosecution also
presented a video of the robbery, taken from the BMV office’s surveillance system.
In the video, the robber could be seen dressed in dark clothing, wearing a mask and
dark gloves with white markings or letters. The robber held a gun in his left hand
and went behind the counter of the BMV office, but instead of reaching into cash
registers, he took money directly from the employees who handed it to him.



                                          8
{¶ 23} Officer Howard Brenner, a member of the Columbus Division of Police
SWAT team, testified that he was assigned to follow appellant on the evening of
November 15, 2012. He ultimately located appellant’s Dodge Stratus parked in a
lot near the BMV office, but appellant was not in the vehicle. He then observed an
individual matching appellant’s description, wearing a dark cap, dark clothes, and
shiny tennis shoes walking along Dillmont Road. Officer Brenner testified that he
saw that same individual, later identified as appellant, run into the BMV office just
as the “open sign” was turned off. (Sept. 29, 2014 Tr. at 642.) Officer Brenner
watched as appellant entered the BMV office, moved past the counters, and
committed the robbery. Officer Brenner testified that he saw appellant confront the
clerks at the BMV office while holding a gun. Officer Brenner and other SWAT
officers pursued appellant after he left the BMV office, ultimately arresting
appellant after he attempted to flee.

{¶ 24} Detective Franken interrogated appellant following his arrest, along with
Columbus Police Detective Dana Farbacher. A videotape of the interrogation, with
certain redactions as stipulated by the parties, was played for the jury. During the
interrogation, appellant admitted he robbed the BMV office. Appellant stated that
“I just figured if I could just get 1,400, I mean, I know how the old saying goes,
you know, I’m going to quit, I’m going to quit, you know what I’m saying.” (Sept.
30, 2014 Tr. at 719.) Appellant repeatedly denied committing any other robberies;
however, he also stated that “I understand it becomes habitual, you know, especially
if you get away.” (Sept. 30, 2014 Tr. at 728.) During the interrogation, appellant
was shown a photographic image taken from the surveillance video at the Tim
Horton’s that was robbed on September 11, 2011. However, the interrogating
detectives did not tell appellant the source of the photograph. When asked what the
photograph looked like, appellant responded “[t]hat’s my van.” (Sept. 30, 2014 Tr.
at 734.) Appellant later reiterated, “I’m not going to sit here and tell you that that
is not my van, you know, you showed me a picture of my car, you showed me a
picture of my van. I’m going to know it.” (Sept. 30, 2014 Tr. at 760.)

{¶ 25} When asked about his whereabouts on November 8, 2012, appellant stated
he was driving his van that evening and that, after working out at a fitness center in
Worthington, he went to the home of one of his personal training clients located in
Hilliard. Appellant was inconsistent in describing when he arrived at his client’s
home; at various times he referred to his arrival time as around 8:30 p.m. or as
sometime after 9:00 p.m. He stated that he remained at the client’s home until
around 10:00 or 10:30 p.m. Appellant further stated that after leaving his client’s
home, he ran out of gas near Interstates 270 and 71 and his wife had to bring him a
gas can so that he could refill the vehicle. When asked how his van’s license plate
could have been detected on a license plate reader from a Westerville police
department cruiser on Cleveland Avenue, near the area of St. Ann’s Hospital at
9:07 p.m., appellant reiterated that he traveled from Worthington to Hilliard and
then returned home.

E. Jury Verdicts and Sentencing

                                          9
{¶ 26} At the close of trial, appellant’s counsel moved to dismiss all charges under
Crim.R. 29. The trial court granted appellant’s motion with respect to Count 6 in
case No. 12CR–5963, because the victim named in that kidnapping count was not
specifically identified by the employee who testified about the November 8, 2012
Wendy’s robbery.

The jury found appellant guilty of all remaining charges: 4 counts of robbery and 5
counts of kidnapping in case No. 12CR–5963, and 26 counts of robbery and 1 count
of kidnapping in case No. 13CR–4174. On October 29, 2014, the trial court
conducted a sentencing hearing. On October 31, 2014, the trial court issued
judgment entries in both cases, concluding that certain charges merged for purposes
of sentencing and that certain portions of the sentence were to be served
consecutively with each other, for a total sentence of 42 years imprisonment.

II. ASSIGNMENTS OF ERROR

{¶ 27} Appellant appeals from the trial court’s judgments, assigning six errors for
this court’s review in a brief filed by counsel:

[I.] THE DEFENDANT WAS DEPRIVED OF HIS RIGHT TO A FAIR TRIAL
AND DUE PROCESS OF LAW WHEN POLICE OFFICERS WERE ALLOWED
TO INDICATE THEIR BELIEFS THAT THE IMAGES OF THE SUSPECT OR
SUSPECTS IN THE OTHER ROBBERIES WERE THAT OF THE
DEFENDANT AND THAT THEY WERE CERTAIN THAT ALL THE
OFFENSES WERE COMMITTED BY THE SAME DEFENDANT AND BY
THE INTRODUCTION OF INADMISSIBLE COMMUNITY AND VICTIM
IMPACT EVIDENCE.

[II.] THE TRIAL COURT ERRED WHEN IT JOINED THE TWO
INDICTMENTS FOR TRIAL WHEN THE JOINDER WAS EXTREMELY
PREJUDICIAL TO THE DEFENDANT AND THE STATE WAS UNABLE TO
ESTABLISH THAT THE EVIDENCE OF THE ONE OFFENSE WOULD HAVE
BEEN ADMISSIBLE TO SHOW A MODUS OPERANDI INDICATIVE OF A
BEHAVIORAL FINGERPRINT OR UNIQUE, SIGNATURE–LIKE MANNER
OF COMMITTING THE OTHER OFFENSES.

[III.] THE TRIAL COURT ERRED WHEN IT INSTRUCTED THE JURY, OVER
THE DEFENDANT’S OBJECTION, THAT THEY COULD CONSIDER THE
ACTS OF THE DEFENDANT IN ONE INSTANCE TO PROVE IDENTITY IN
THE OTHER INCIDENTS.

[IV.] THE DEFENDANT DID NOT RECEIVE EFFECTIVE ASSISTANCE OF
COUNSEL IN VIOLATION OF THE SIXTH AND FOURTEENTH
AMENDMENTS TO THE UNITED STATES CONSTITUTION AND SECTION
10, ARTICLE I, OF THE OHIO CONSTITUTION WHEN COUNSEL FAILED

                                        10
TO OBJECT TO IMPROPER POLICE OFFICER OPINIONS OF THE
DEFENDANT’S GUILT, PREJUDICIAL AND IRRELEVANT VICTIM
IMPACT EVIDENCE, AND FAILED TO HAVE A RECORD MADE OF THE
JOIN[D]ER HEARING.

[V.] THE TRIAL COURT ERRED WHEN IT ENTERED JUDGMENT
AGAINST THE DEFENDANT WHEN THE EVIDENCE WAS INSUFFICIENT
TO SUSTAIN THE CONVICTIONS.

[VI.] THE TRIAL COURT ERRED WHEN IT ENTERED JUDGMENT
AGAINST THE DEFENDANT AGAINST THE MANIFEST WEIGHT OF THE
EVIDENCE.

{¶ 28} Appellant also submitted a pro se supplemental brief, assigning five
additional errors for this court’s review:

[VII.] The Trial Court erred by not addressing the first search warrant and allowing
testimony of information not within the four corners of the affidavit nor made part
of the record during issuance to rehabilitate the lack of veracity and basis of
knowledge upon which the affiant based his subjective beliefs, which do not
support probable cause nor a good faith reliance. The Trial court abused its
discretion giving weight to the extraneous testimony and counsel was ineffective
under Strickland for not objecting to such testimony.

[VIII.] The Trial Court erred by refusing to acknowledge and address that detective
Todd Cress knowingly, and intentionally, with reckless disregard for the truth, did
not inform the second judge, nor referenced his intent to reuse and incorporate the
uncorroborated information from the fruitless January affidavit with appropriate
words of incorporation, at all. Knowing uncorroborated information does not
support probable cause. Thus, it cannot legally be part of the November 9th, 2012
affidavit and must be excised.

[IX.] The Trial Court erred by not finding that the misleading “new indicia”
provided by witness Troy Huff was falsified by detective Todd Cress in bad faith
having the signed hand written statements in possession. The trial court [‘]s
application of the good faith exception under these circumstances, resulted as in 28
USCS § 2254, “a decision that was contrary to, or involved an unreasonable
application of, clearly established law, as determined by the United States, and a
decision that was based on an unreasonable determination of the facts in light of
the evidence presented in the state court proceeding,” permitting a false statement
to justify it.

[X.] The January affidavit, illegally incorporated under false pretenses, without
informing the judge, and the misleading and falsified statement of Troy Huff,
should then be excised or set aside. With the affidavit’s material set to one side, the
affidavit’s remaining content is insufficient to establish probable cause for the

                                          11
       warrant to issue, and the search warrant must be voided and the fruits of the search
       excluded to the same extent as if probable cause was lacking on the face of the
       affidavit. State v. Hunt, 22 Ohio App.3d 43, at 903, citing Franks v. Delaware.

       [XI.] Counsel was Ineffective Assistance in violation of the Sixth Amendment to
       the United States Constitution and Section 10, Article I of the Ohio Constitution for
       failing to raise the following Fourth Amendment violations.

       (Sic passim.)

State v. Neil, 10th Dist. Nos. 14AP-981, 15AP-594, 2016 WL 3574549, at *1-10 (Ohio Ct. App.

June 30, 2016). On June 30, 2016, the appellate court affirmed the judgment of the trial court.

Id. On January 25, 2017, the Ohio Supreme Court declined to accept jurisdiction of the appeal.

State v. Neil, 147 Ohio St.3d 1506 (Ohio 2017). On October 2, 2017, the United States Supreme

Court denied the petition for a writ of certiorari. Neil v. Ohio, 138 S.Ct. 124 (2017).

       On September 27, 2016, Petitioner filed an application to reopen the appeal pursuant to

Ohio Appellate Rule 26(B), asserting that his attorney improperly failed to raise on appeal claims

of ineffective assistance of trial counsel due to the failure to present exculpatory identification

evidence and the denial of his right to be present at the joinder hearing. (ECF No. 21-1,

PAGEID #1073-74.) On February 2, 2017, the appellate court denied Petitioner’s Rule 26(B)

application. (PAGEID # 1071.) Petitioner states that he never received notification of the

appellate court’s decision denying his Rule 26(B) application and therefore filed a motion for

relief from judgment. (See Opposition to Denial of Stay And Abeyance and Motion to

Amend/Supplement, ECF No. 20, PAGEID # 200-201.) On September 6, 2017, the appellate

court issued a Journal Entry sua sponte striking that motion as improper. (ECF No. 21-1,

PAGEID # 1078.) Petitioner filed a timely Notice of Appeal. (PAGEID # 1080.) On December

20, 2017, the Ohio Supreme Court declined to accept jurisdiction of the appeal. (PAGEID #




                                                 12
1093.) On February 28, 2018, the Ohio Supreme Court denied Petitioner’s motion for

reconsideration. (PAGEID # 1104.)

       Petitioner pursued other state collateral relief. On February 3, 2016, he filed a petition

for post conviction relief in the state trial court, asserting that he had been denied the effective

assistance of trial counsel because his attorney failed to subpoena witnesses or submit

exculpatory evidence for the defense. On October 31, 2016, the trial court denied the post

conviction petition as untimely. On June 25, 2019, the appellate court affirmed the judgment of

the trial court. State v. Neil, 10th Dist. No. 18AP-609, 18AP-610, 2019 WL 2602564 (Ohio Ct.

App. June 25, 2019). Petitioner filed a timely appeal to the Ohio Supreme Court. (ECF No. 21-

2, PAGEID # 1320.) On October 15, 2019, the Ohio Supreme Court declined to accept

jurisdiction of the appeal. (ECF No. 27-1, PAGEID # 3274.)

       {¶ 8} On August 1, 2018, appellant filed a successive petition for post-conviction
       relief. On August 28, 2018, the state filed an answer and motion to dismiss the
       petition.

       {¶ 9} By decision and entry filed December 7, 2018, the trial court denied
       appellant’s petition to vacate or set aside his judgment of conviction or sentence. In
       its decision, the trial court found appellant’s second petition for post-conviction
       relief to be untimely as to both case Nos. 12CR-5963 and 13CR-4174, and further
       found none of the exceptions for an untimely petition to be applicable.

       {¶ 10} On appeal, appellant, pro se, sets forth the following five assignments of
       error for this court’s review:

       Assignment of error one: Appellant was deprived of his fundamental right to be
       free from illegal search and seizure in violation of the Fourth Amendment to the
       United States and Ohio Constitution, where police officers did not obtain a search
       warrant supported by probable cause for appellant’s cell-site location information,
       then misleadingly and falsely presented the CSLI in two other search warrants
       which also contained multiple omissions, misleading, and false statements, then
       presented at trial prejudicing and depriving appellant of a fair trial.

       Assignment of error two: Appellant was deprived of his fundamental right to due
       process and a fair trial in violation of the Sixth Amendment to the United States
       and Ohio Constitution, due to prosecutorial misconduct where the prosecutor

                                                  13
       submitted false testimony that he knew was false which clearly affected the
       judgment of the jury to convict appellant.

       Assignment of error three: Appellant was deprived of his fundamental right to a fair
       trial in violation of the Fifth, Sixth, and Fourteenth Amendments to the United
       States and Ohio Constitution when trial counsel ineffectively deprived appellant
       from presenting evidence and subpoenaing witnesses in his favor.

       Assignment of error four: The cumulative effect of these errors deprived appellant
       of his fundamental right to fair trial in violation of the Sixth Amendment to the
       United States and Ohio Constitution.

       Assignment of error five: The trial court erred and abused its discretion when it
       denied appellant’s 2953.23 petition denying appellant due process and a fair trial
       free from false statements from law enforcement and the prosecutor that went
       directly towards guilt.

State v. Neil, -- N.E.3d --, --, 10th Dist. Nos. 18AO-1001, 18AP-1003, 18AP-1004, 2019 WL

4547078, at *1-2 (Ohio Ct. App. Sept. 19, 2019). On September 19, 2019, the appellate court

affirmed the judgment of the trial court. Id. It does not appear from the record that Petitioner

pursued an appeal to the Ohio Supreme Court.

       On March 7, 2019, Petitioner filed this pro se habeas corpus petition. He asserts as follows:

       1. The trial court erred when it joined the two indictments for trial when the joinder
       was extremely prejudicial to the defendant and the State was unable to establish
       that the evidence of the one offense would have been admissible to show a modus
       operandi indicative of a behavioral fingerprint or unique, signature-like manner of
       committing the other offenses.

       2. The defendant was deprived of his right to a fair trial and due process of law
       when police officers were allowed to indicate their beliefs that the images of the
       suspect or suspects in the other robberies were that of the defendant and that they
       were certain that all the offenses were committed by the same defendant and by the
       introduction of inadmissible community and victim impact evidence.

       3. The defendant did not receive effective assistance of counsel in violation of the
       Sixth and Fourteenth Amendments to the United States Constitution and Section
       10, Article I, of the Ohio Constitution when counsel failed to object to improper
       police officer opinions of the defendant’s guilt, prejudicial and irrelevant victim
       impact evidence, and failed to have a record made of the joinder hearing.




                                                14
4. The trial court erred when it instructed the jury, over the defendant’s objection,
that they could consider the acts of the defendant in one instance to prove identity
in the other incidents.

5. The trial court erred when it entered judgment against the defendant when the
evidence was insufficient to sustain the convictions.

6. The trial court erred when it entered judgment against the defendant against the
manifest weight of the evidence.

7. Ineffective assistance of appellate counsel in his failure to raise ineffective
assistance of trial counsel in denial of his right to present exculpatory identification
evidence in his favor after cross-examination of a witness, nor during closing
arguments.

8. Ineffective assistance of appellate counsel for failure to raise ineffective
assistance of trial counsel in denial of his right to present exculpatory evidence from
the 2013 robberies, the unique clothing and glove differences, and the trial court’s
abuse of discretion for not examining and admitting evidence in his favor at trial
previously submitted and accepted at the suppression hearing by the same judge.

9. Ineffective assistance of appellate counsel in his failure to raise that the court
violated defendant’s right to “defend in person and with counsel” and “must be
physically present at every stage of the criminal proceeding,” pursuant to Crim.R.
43 as guaranteed in all felony cases under Article I, Section 10 of the Ohio
Constitution, in an assignment of error.

10. The trial court erred by not addressing the first search warrant and allowing
testimony of information not within the four corners of the affidavit nor made part
of the record during issuance to rehabilitate the lack of veracity and basis of
knowledge upon which the affiant based his subjective beliefs, which do not
support probable cause nor a good faith reliance. The trial court abused its
discretion giving weight to the extraneous testimony and counsel was ineffective
under Strickland for not objecting to such testimony.

11. The trial court erred by refusing to acknowledge and address that Detective
Todd Cress knowingly and intentionally, with reckless disregard for the truth, did
not inform the second judge, nor referenced his intent to reuse and incorporate the
uncorroborated information from the fruitless January affidavit with appropriate
words of incorporation, at all. Knowing uncorroborated information does not
support probable cause. Thus, it cannot legally be part of the November 9th, 2012
affidavit and must be excised.

12. The January Affidavit, illegally incorporated under false pretenses, without
informing the judge, and the misleading and falsified statement of Troy Huff,
should then be excised or set aside with the affidavit’s material set to one side, the

                                          15
affidavit’s remaining content is insufficient to establish probable cause for the
warrant to issue, and the search warrant must be voided and the fruits of the search
excluded to the same extent as if probable cause was lacking on the face of the
affidavit. . . .

13. The trial court erred by not finding that the misleading “new indicia” provided
by witness Troy Huff was falsified by Detective Todd Cress in bad faith having the
signed hand written statements in possession. The trial court’s application of the
good faith exception under these circumstances resulted as in 28 U.S.C. §2254, “a
decision that was contrary to, or involved an unreasonable application of, clearly
established law, as determined by the United States, and a decision that was based
on an unreasonable determination of the facts in light of the evidence presented in
the state court proceeding,” permitting a false statement to justify it.

14. Counsel was ineffective assistance [sic] in violation of the Sixth Amendment.
. . for failing to raise [] Fourth Amendment violations.

15. Petitioner was denied the effective assistance of counsel due to counsel’s
failure to subpoena alibi witnesses, other defense witnesses, and exculpatory
evidence, which caused the [defendant] to suffer prejudice, in violation of the Sixth
Amendment.

16. The cumulative effect of these errors deprived Petitioner of his fundamental
right to a fair trial in violation of the Sixth Amendment to the United States and
Ohio Constitution.

17. Petitioner was deprived of his fundamental right to be free from illegal search
and seizure in violation of the Fourth Amendment to the United States and Ohio
Constitution, where police officers did not obtain a search warrant supported by
probable cause for Petitioner’s cell-site location information, then misleadingly and
falsely presented the CSLI in two other search warrants which also contained
multiple omissions, misleading, and false statements, then presented it at trial
prejudicing and depriving the Petitioner of a fair trial.

18. Petitioner was deprived of his fundamental right to due process and a fair trial
in violation of the Sixth Amendment to the United States and Ohio Constitution,
due to prosecutorial misconduct where the prosecutor submitted false testimony
that he knew was false which was overwhelming evidence that caused the
Petitioner’s conviction.

19. Petitioner was deprived of his fundamental right to a fair trial in violation of
the Fifth, Sixth, and Fourteenth Amendments to the United States and Ohio
Constitution when trial counsel ineffectively deprived the defendant from
presenting evidence and subpoenaing witnesses in his favor. (same as 15)




                                         16
         20. The cumulative effect of these errors deprived the defendant of his fundamental
         right to a fair trial in violation of the sixth Amendment to the United States and
         Ohio Constitution.

It is the position of the Respondent that Petitioner’s claims are procedurally defaulted or without

merit.

II. Procedural Default

         Congress has provided that state prisoners who are in custody in violation of the

Constitution or laws or treaties of the United States may apply to the federal courts for a writ of

habeas corpus. 28 U.S.C. § 2254(a). In recognition of the equal obligation of the state courts to

protect the constitutional rights of criminal defendants, and in order to prevent needless friction

between the state and federal courts, a state criminal defendant with federal constitutional claims

is required to present those claims to the state courts for consideration. 28 U.S.C. § 2254(b), (c).

If the prisoner fails to do so, but still has an avenue open to present the claims, then the petition

is subject to dismissal for failure to exhaust state remedies. Id.; Anderson v. Harless, 459 U.S. 4,

6 (1982) (per curiam) (citing Picard v. Connor, 404 U.S. 270, 275–78 (1971). Where a

petitioner has failed to exhaust claims but would find those claims barred if later presented to the

state courts, “there is a procedural default for purposes of federal habeas.” Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991).

         The term “procedural default” has come to describe the situation where a person

convicted of a crime in a state court fails (for whatever reason) to present a particular claim to

the highest court of the State so that the State has a fair chance to correct any errors made in the

course of the trial or the appeal before a federal court intervenes in the state criminal process.

This “requires the petitioner to present ‘the same claim under the same theory’ to the state courts

before raising it on federal habeas review.” Hicks v. Straub, 377 F.3d 538, 552–53 (6th Cir.



                                                  17
2004) (quoting Pillette v. Foltz, 824 F.2d 494, 497 (6th Cir. 1987)). One of the aspects of “fairly

presenting” a claim to the state courts is that a habeas petitioner must do so in a way that gives

the state courts a fair opportunity to rule on the federal law claims being asserted. That means

that if the claims are not presented to the state courts in the way in which state law requires, and

the state courts therefore do not decide the claims on their merits, neither may a federal court do

so. As the Supreme Court found in Wainwright v. Sykes, 433 U.S. 72, 87 (1977), “contentions of

federal law which were not resolved on the merits in the state proceeding due to respondent’s

failure to raise them there as required by state procedure” also cannot be resolved on their merits

in a federal habeas case—that is, they are “procedurally defaulted.”

       To determine whether procedural default bars a habeas petitioner’s claim, courts in the

Sixth Circuit engage in a four-part test. See Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986);

see also Scuba v. Brigano, 259 F. App’x 713, 718 (6th Cir. 2007) (following the four-part

analysis of Maupin). First, the court must determine that there is a state procedural rule that is

applicable to the petitioner’s claim and that the petitioner failed to comply with the rule. Second,

the court must determine whether the state courts actually enforced the state procedural sanction.

Third, the court must determine whether the forfeiture is an adequate and independent state

ground on which the state can rely to foreclose review of a federal constitutional claim. Maupin,

785 F.2d at 138. Finally, if “the court determines that a state procedural rule was not complied

with and that the rule [has] an adequate and independent state ground, then the petitioner” may

still obtain review of his or her claims on the merits if the petitioner establishes: (1) cause

sufficient to excuse the default and (2) that he or she was actually prejudiced by the alleged

constitutional error. Id.




                                                  18
       Turning to the fourth part of the Maupin analysis, in order to establish cause, petitioner

must show that “some objective factor external to the defense impeded counsel’s efforts to

comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986).

Constitutionally ineffective counsel may constitute cause to excuse a procedural default.

Edwards v. Carpenter, 529 U.S. 446, 453 (2000). In order to constitute cause, an ineffective

assistance of counsel claim generally must “‘be presented to the state courts as an independent

claim before it may be used to establish cause for a procedural default.’” Edwards, 529 U.S. at

452 (quoting Murray v. Carrier, 477 U.S. 478, 479 (1986)). That is because, before counsel’s

ineffectiveness will constitute cause, “that ineffectiveness must itself amount to a violation of the

Sixth Amendment, and therefore must be both exhausted and not procedurally defaulted.”

Burroughs v. Makowski, 411 F.3d 665, 668 (6th Cir. 2005). Or, if procedurally defaulted,

petitioner must be able to “satisfy the ‘cause and prejudice’ standard with respect to the

ineffective-assistance claim itself.” Edwards v. Carpenter, 529 U.S. 446, 450–51 (2000). The

Supreme Court explained the importance of this requirement:

       We recognized the inseparability of the exhaustion rule and the procedural-default
       doctrine in Coleman: “In the absence of the independent and adequate state ground
       doctrine in federal habeas, habeas petitioners would be able to avoid the exhaustion
       requirement by defaulting their federal claims in state court. The independent and
       adequate state ground doctrine ensures that the States’ interest in correcting their
       own mistakes is respected in all federal habeas cases.” 501 U.S., at 732, 111 S.Ct.
       2546, 115 L.Ed.2d 640. We again considered the interplay between exhaustion and
       procedural default last Term in O’Sullivan v. Boerckel, 526 U.S. 838, 119 S.Ct.
       1728, 144 L.Ed.2d 1 (1999), concluding that the latter doctrine was necessary to “
       ‘protect the integrity’ of the federal exhaustion rule.” Id., at 848, 526 U.S. 838, 119
       S.Ct. 1728, 144 L.Ed.2d 1 (quoting id., at 853, 526 U.S. 838, 119 S.Ct. 1728, 144
       L.Ed.2d 1 (STEVENS, J., dissenting)). The purposes of the exhaustion
       requirement, we said, would be utterly defeated if the prisoner were able to obtain
       federal habeas review simply by “‘letting the time run’” so that state remedies were
       no longer available. Id., at 848, 526 U.S. 838, 119 S.Ct. 1728, 144 L.Ed.2d 1. Those
       purposes would be no less frustrated were we to allow federal review to a prisoner
       who had presented his claim to the state court, but in such a manner that the state
       court could not, consistent with its own procedural rules, have entertained it. In

                                                 19
        such circumstances, though the prisoner would have “concededly exhausted his
        state remedies,” it could hardly be said that, as comity and federalism require, the
        State had been given a “fair ‘opportunity to pass upon [his claims].’” Id., at 854,
        526 U.S. 838, 119 S.Ct. 1728, 144 L.Ed.2d 1 (STEVENS, J., dissenting) (emphasis
        added) (quoting Darr v. Burford, 339 U.S. 200, 204, 70 S.Ct. 587, 94 L.Ed. 761
        (1950)).

Edwards, 529 U.S. at 452–53.

        If, after considering all four factors of the Maupin test, the court concludes that a

procedural default occurred, it must not consider the procedurally defaulted claim on the merits

unless “review is needed to prevent a fundamental miscarriage of justice, such as when the

petitioner submits new evidence showing that a constitutional violation has probably resulted in

a conviction of one who is actually innocent.” Hodges v. Colson, 727 F.3d 517, 530 (6th Cir.

2013) (citing Murray v. Carrier, 477 U.S. 478, 495–96 (1986)).

III. Application

        a. Claim Two

        In claim two, Petitioner asserts that he was denied a fair trial based on admission of

opinion testimony by police indicating they believed that the same perpetrator, i.e., the

Petitioner, committed all of the robberies charged, and introduction of inadmissible community

and victim impact evidence. The state appellate court reviewed this claim for plain error only,

due to Petitioner’s failure to object:

        {¶ 70} Appellant argues in his first assignment of error that he was deprived of due
        process and his right to a fair trial when the trial court admitted opinion testimony
        from police officers and victim impact testimony. Appellant asserts that police
        officers were improperly allowed to testify at trial as to their opinions regarding
        appellant’s guilt; he further asserts that portions of an interrogation video that was
        played for the jury contained improper opinion and hearsay statements from the
        interrogating police officers. Appellant also argues that the trial court erred by
        admitting victim impact testimony that was inflammatory and prejudicial. We will
        consider each of appellant’s arguments in turn.




                                                  20
{¶ 71} Generally, “the admission of evidence lies within the broad discretion of the
trial court, and a reviewing court should not disturb evidentiary decisions in the
absence of an abuse of discretion that has created material prejudice.” State v.
Conway, 109 Ohio St.3d 412, 2006–Ohio–2815, ¶ 62. Pursuant to Evid.R. 701, a
witness who has not been qualified as an expert may testify as to opinions that are
“(1) rationally based on the perception of the witness[,] and (2) helpful to a clear
understanding of the witness’ testimony or the determination of a fact in issue.” A
trial court has broad latitude in allowing or controlling lay witness opinion
testimony. We will not overturn a trial court’s decision concerning such testimony
absent an abuse of discretion and a demonstration that the abuse of discretion
materially prejudiced the objecting party. State v. Bond, 10th Dist. No. 11AP–403,
2011–Ohio–6828, ¶ 14.

{¶ 72} Appellant specifically cites trial testimony from Detective Davis, Detective
Franken, and Special Agent Brennaman regarding the joint investigation into the
serial robberies. After explaining that he had shared information with
representatives from the Columbus Division of Police, ATF, Reynoldsburg Police
Department, and other agencies, Detective Davis was asked whether he reached
any conclusions from his comparison of videos and surveillance photos from the
various robberies. As the state notes, appellant’s counsel objected to the question
at trial, and the trial court sustained the objection. After additional description of
the collective efforts of the law enforcement agencies, Detective Davis testified that
he observed common characteristics across the robberies, including the suspect’s
clothing, physical characteristics, method of operation upon entering the premises,
type of weapon used, and hand the weapon was carried in. Similarly, Detective
Franken testified that he investigated the series of robberies, which he believed
were linked, and developed approximately one dozen suspects. Detective Franken
further testified that he believed that if he could link a suspect to one of the
robberies, he would have identified the culprit in all of the crimes. Special Agent
Brennaman testified that he worked with Detective Franken on multiple serial
robbery cases, including the investigation of the 2011 robberies.

{¶ 73} Notably, the trial testimony cited in appellant’s brief did not involve the law
enforcement officers offering opinions about appellant’s guilt but, rather, about
whether all of the robberies were committed by a single suspect. Additionally, we
note that, other than the objection discussed above that was sustained by the trial
court, appellant’s counsel did not object to this testimony at trial. Because there was
no objection, appellant waived all but plain error as to this testimony. State v. Noor,
10th Dist. No. 13AP–165, 2014–Ohio–3397, ¶ 56 (“[T]he record reflects that no
contemporaneous objection was made either to the prosecutor’s questions or to the
officers’ answers. We must determine, therefore, whether it was plain error to allow
this testimony.”). Plain error involves an obvious error or defect in the proceedings
that affects a substantial right; reversal is warranted only if the outcome of the trial
clearly would have been different absent the error. Id.




                                          21
{¶ 74} To the extent Detectives Davis and Franken, and Special Agent Brennaman
offered opinion testimony, it was admissible lay opinion testimony under Evid.R.
701. The cited portion of Special Agent Brennaman’s testimony does not appear to
contain opinion testimony—he simply testified that he was involved in an
investigation in which the Columbus police believed the robberies were linked.
Detective Davis’s testimony was clearly based on his own perceptions because he
testified that he reached his conclusions based on his review of the video and
photographic evidence. Likewise, Detective Franken testified that he reviewed the
surveillance videos from the robbery incidents. Testimony from both Detectives
Davis and Franken was helpful to the jury’s understanding of each witness’s
testimony regarding the investigatory process. It also assisted the jury in
determining a fact in issue, i.e., the identity of the suspect in the robberies.
Therefore, admission of this testimony did not constitute plain error.

{¶ 75} Appellant asserts that the most damaging evidence was introduced through
the interrogation video that was played for the jury. Appellant cites to statements
from Detectives Franken and Farbacher during the interrogation asserting that they
believed appellant was involved in the 2011 robberies and that they had
surveillance videos and cell phone records to prove that appellant committed those
crimes. Appellant argues that these statements constituted hearsay and that they
were improper opinion evidence because the detectives expressed their opinions
that appellant was guilty of the robberies. Prior to introduction of the interrogation
video at trial, appellant’s attorney indicated there was a stipulation with respect to
the video and that it had been edited and redacted to remove certain content. Thus,
the state argues that because the parties agreed to redact certain portions of the
video, any alleged error arising from admission of the remaining portions of the
video could be considered invited error. “Under the ‘invited error’ doctrine, a party
may not take advantage of an error which he invited or induced.” State v. Griffin,
10th Dist. No. 10AP–902, 2011–Ohio–4250, ¶ 16. “Pursuant to this doctrine, a
party cannot claim that a trial court erred by accepting the party’s own stipulation.”
State v. McClendon, 10th Dist. No. 11AP–354, 2011–Ohio–6235, ¶ 37.

{¶ 76} Even if admission of the interrogation video does not constitute invited error,
it would be subject to review under the plain error standard because appellant’s
counsel did not object to introduction of the non-redacted portions of the video.
With respect to appellant’s hearsay argument, we conclude that the detectives’
statements in the interrogation video did not constitute hearsay. Hearsay is “a
statement, other than one made by the declarant while testifying at the trial or
hearing, offered in evidence to prove the truth of the matter asserted.” Evid.R.
801(C). In the context of the trial proceedings, it appears that the purpose of
including the detectives’ statements in the portions of the interrogation video played
for the jury was to provide context for appellant’s statements and admissions during
the interrogation. See, e.g., State v. Woods, 10th Dist. No. 05AP–704 (Aug. 17,
2006) (“[T]he testimony of [Detective] Junk about Dickson’s statement regarding
appellant’s location on the morning of the robbery and the videotape of Junk
relaying Dickson’s statement to appellant during the interview, were not hearsay as

                                         22
they were not offered for the truth of the matter asserted. Instead, they were offered
to explain the context behind why appellant first claimed to Junk that he had an
alibi, but later recanted his story and offered to ‘let it all out,’ and tell Junk that
Koonts allegedly gave him money to purchase cocaine.”); State v. Rice, 11th Dist.
No.2009–A0034, 2010–Ohio–1638, ¶ 23 (“The focus or purpose of playing the tape
was to show Mr. Rice’s voluntary confession. Thus, the statements made by the
detectives were not intended to improperly interject medical ‘expert testimony’ as
to the cause of death as Mr. Rice contends. Rather, the statements were an
interrogation technique employed to elicit a response from Mr. Rice.”). Moreover,
assuming for purposes of analysis that the portions of the video in which the
detectives expressed their opinion that appellant was involved in all the robberies
would constitute impermissible opinion testimony, appellant has failed to
demonstrate plain error by showing that the outcome of the trial clearly would have
been different had those statements not been presented to the jury. Appellant asserts
that it was the most damaging evidence against him, but there was a substantial
volume of evidence presented against appellant, including his own admission to the
BMV office robbery and his attempt to explain his whereabouts when the license
plate reader identified his van near the location of the November 8, 2012 Wendy’s
robbery, as well as the testimony and evidence establishing the similarities between
those robberies and the 2011 robberies.

{¶ 77} Appellant further argues that the trial court erred by admitting victim impact
testimony during the guilt phase of the trial. Appellant claims that this evidence
was not relevant to determining whether appellant committed the robberies and
only served to invoke the jury’s sympathy for the victims and make the jurors more
likely to convict him. Appellant cites to several specific instances of alleged victim
impact testimony. The witness regarding the August 10, 2011 Subway robbery
testified that she had a two-year-old child at the time of the robbery and that,
following the robbery, she stopped working for Subway because she was afraid to
work alone. The witness regarding the September 13, 2011 BP robbery testified
that his co-worker got down on the floor crying after the robbery and quit her job
immediately after the robbery. The witness regarding the September 17, 2011
Subway robbery testified that her co-worker, who was a new employee, was laying
on the floor crying after the robbery. She testified that they both decided that
Subway was not a good place to work, and that the new employee quit after the
robbery. She further stated that she did not know if her former co-worker would
ever get a job again. The witness to the October 10, 2011 Marathon robbery testified
that both he and his co-worker were very upset following the robbery. The
employee who testified about the November 8, 2012 Wendy’s robbery stated that
she was so frightened during the robbery that she urinated on herself. She further
testified that during the robbery she tried to stay calm so the robber would not hurt
one of her co-workers, who was seven months pregnant at the time. One of the
employees present during the November 15, 2012 BMV office robbery testified
that she was concerned for her daughter, who was a co-worker and was present
during the robbery, because she was five months pregnant at the time and had lost
a child the prior year. She testified that her daughter was very upset and crying after

                                          23
the robbery and that she asked whether her daughter wanted an ambulance to be
called. The daughter also testified, stating that her first instinct during the robbery
was to get down on the floor to protect her unborn child. Appellant also cites to
comments by Detective Franken regarding the impact on the victims that were
included in the interrogation video presented to the jury.

{¶ 78} This court has recognized that testimony as to the effect of a criminal act on
the victim, the victim’s family, or both, is usually not considered relevant evidence
with regard to the guilt or innocence of the defendant. State v. F.R., 10th Dist. No.
14AP–440, 2015–Ohio–1914, ¶ 45. Victim impact testimony creates a risk of
inflaming the passions of the jury and resulting in a conviction on facts unrelated
to the defendant’s guilt or innocence. Id. However, “[e]vidence relating to the facts
attendant to the offense is ‘clearly admissible’ during the guilt phase, even though
it might be characterized as victim-impact evidence.” State v. McKnight, 107 Ohio
St.3d 101, 2005–Ohio–6046, ¶ 98, citing State v. Fautenberry, 72 Ohio St.3d 435,
440 (1995).

{¶ 79} The F.R. case involved a prosecution for gross sexual imposition against an
11–year–old victim. F.R. at ¶ 2–3. On appeal, the defendant argued in part that the
trial court erred by allowing the prosecution to elicit testimony about the
psychological harm suffered by the victim and her family. Id. at ¶ 42. The
prosecutor asked the victim’s mother what impact the incident had on the family.
Over objection by defense counsel, the trial court permitted the testimony to
proceed and the witness testified that there had been a lot of tears and uneasiness in
the neighborhood, along with having conversations with her son about why the
family was careful. Id. at ¶ 43. This court found that the testimony was not relevant
to the defendant’s guilt or innocence and that the only apparent purpose for the
question was to elicit sympathy from the jury. Accordingly, the court found that the
trial court erred by admitting the testimony; however, the court further concluded
that the error was harmless because there was no reasonable possibility it
contributed to the conviction. Id. at ¶ 46. The court noted that the prosecutor did
not dwell on the impact of the crimes during questioning or in closing argument. Id
. at ¶ 47. The court contrasted the facts with those present in State v. Presley, 10th
Dist. No. 02AP–1354, 2003–Ohio–6069, where a rape victim testified that she
suffered nightmares about the rape and both the victim and her mother testified that
the victim attempted suicide as a result of the rape. F.R. at ¶ 48. The Presley court
concluded that the trial court abused its discretion by admitting that testimony
which prejudiced the defendant. Presley at ¶ 86. Because the F.R. court found that
there was “no reasonable possibility that the limited victim impact testimony
contributed to [the defendant’s] conviction,” it overruled his challenge to the victim
impact testimony. F.R. at ¶ 48.

{¶ 80} In the present case, appellant concedes that his trial counsel did not object
to the purported victim impact testimony. Therefore, we apply the plain error
standard. With respect to the statements of Detective Franken contained in the
interrogation video, we apply the same reasoning set forth above—i.e., the

                                          24
       statements provided context for the interrogation and appellant’s responses and
       they were not offered to prove the truth of the matter asserted. With respect to the
       trial testimony cited by appellant, it seems clear that the testimony from employees
       of the various businesses that were robbed was not directly relevant to appellant’s
       guilt or innocence and there was some risk that this testimony would inflame the
       sympathies of the jury. The evidence appears to be more substantial than the
       testimony deemed to be harmless in F.R., but less detailed and emotional than the
       improper testimony in Presley. Moreover, in determining whether admission of this
       testimony constituted plain error, the entire context of the trial must be considered.
       The trial lasted six days and involved testimony from 30 witnesses relating to 15
       separate robberies; the printed transcript of the trial spans 6 volumes and nearly
       1200 pages of testimony and argument. Thus, while the various statements cited in
       appellant’s brief may appear to create a notable risk of prejudice to appellant when
       compiled into a single paragraph, we must consider that the jury heard them as
       individual comments by certain witnesses throughout the course of a six-day trial.
       Absent the victim impact statement, the jurors would still have been provided with
       voluminous evidence including descriptions and video or photographic evidence
       related to each robbery, as well as appellant’s statements during his interrogation.
       Under these circumstances, we conclude that appellant has failed to show that the
       outcome of his trial clearly would have been different had the victim impact
       testimony not been admitted; accordingly, admission of this testimony did not
       constitute plain error.

       {¶ 81} Finally, we note that appellant generally argues in support of his first
       assignment of error that the prosecution relied on the opinion testimony and victim
       impact testimony in its closing argument. Appellant claims that the jury must have
       necessarily relied on this testimony in convicting him because the jurors deliberated
       for less than one hour before reaching final verdicts on all charges. We conclude,
       however, the jury’s relatively brief deliberation does not necessarily mean their
       verdicts were based on emotion. Although there was voluminous evidence and
       testimony presented in this case, as discussed more fully below in response to
       appellant’s weight and sufficiency challenges, the evidence as to each robbery was
       largely straightforward and direct. The key issue for the jury was identity with
       respect to the 2011 robberies and the November 8, 2012 Wendy’s robbery, and
       whether the state had established sufficient similarities between those crimes and
       the November 15, 2012 BMV office robbery where appellant was arrested. It is
       conceivable that the jurors quickly reached a consensus on this issue by reviewing
       the evidence and testimony presented to them.

       {¶ 82} Accordingly, we overrule appellant’s first assignment of error.

State v. Neil, 2016 WL 3574549, at *21-26.

       Again, in claim two, Petitioner asserts that he was denied a fair trial based on opinions

and statements that were admitted but about which he did not object during the trial. Petitioner

                                                25
has, therefore, procedurally defaulted claim two for review in these proceedings. See Norton v.

Sloan, No. 1:16-cv-854, 2017 WL 525561, at *12 (N.D. Ohio Feb. 9, 2017) (citing Durr v.

McLaren, No. 15-1346, 2015 WL 5101751, at *2 (6th Cir. Aug. 28, 2015)). The United States

Court of Appeals for the Sixth Circuit has held that Ohio’s contemporaneous-objection rule

constitutes an adequate and independent state ground to preclude federal habeas review.

Wogenstahl v. Mitchell, 668 F.3d 307, 334-35 (6th Cir.) (citation omitted), cert. denied sub nom.

Wogenstahl v. Robinson, 568 U.S. 902 (2012); Awkal v. Mitchell, 613 F.3d 629, 648-49 (6th Cir.

2010), cert. denied, 562 U.S. 1183 (2011). The state appellate court’s plain error review does

not constitute a waiver of the state’s procedural default rules. Keith v. Mitchell, 455 F.3d 662,

673 (6th Cir. 2006), cert. denied sub nom. Keith v. Houk, 549 U.S. 1308 (2007).

       b. Claims Fifteen and Nineteen

       In claims fifteen and nineteen, Petitioner asserts that he was denied the effective

assistance of trial counsel because his attorney failed to subpoena alibi witnesses and other

defenses or introduce other exculpatory evidence. Petitioner presented this claim in the first

instance in his February 3, 2016, petition for post conviction relief. (ECF No. 21-1, PAGEID #

1105.) However, the state appellate court affirmed the trial court’s dismissal of that action as

untimely:

       {¶ 16} As noted under the facts, although appellant filed his petition under case No.
       12CR-5963, the trial court deemed the petition filed under both case Nos. 12CR-
       5963 and 13CR-4174. The record indicates the transcripts in case No. 12CR-5963
       were filed on February 2, 2015. Appellant filed his petition in case No. 12CR-5963
       on February 3, 2016, one day after the statutory deadline expired.

       {¶ 17} Appellant contends that supplemental transcripts were filed in case No.
       12CR-5963 on April 27, 2015, thereby extending the time in which to file his
       petition for post-conviction relief. We note that the supplemental transcripts (two
       volumes) at issue pertain to the pre-trial suppression hearing in that case. According
       to appellant, the filing of the supplemental transcripts (on April 27, 2015) provided



                                                26
him “a deadline of on or about April 27, 2016 to file his post-conviction petition
which would deem the February 3, 2016 filing as timely.” (Appellant’s Brief at 5.)

{¶ 18} Ohio courts, however, have held that “the supplementation of the record is
irrelevant” for purposes of the time limit for petitions for post-conviction relief set
forth in R.C. 2953.21. State v. Rice, 11th Dist. No. 2010-A-0046, 2011-Ohio-3746,
¶ 26. See also State v. Durham, 8th Dist. No. 98044, 2012-Ohio-4165, ¶ 5
(appellant’s filing of supplemental record in direct appeal “did not extend the time
in which to file the petition for postconviction relief”); State v. Wilson, 6th Dist.
No. L-13-1210, 2014-Ohio-1307, ¶ 10 (time period for filing post-conviction
petition not extended by filing pre-trial hearing transcripts months after the filing
of the trial transcript); State v. Johnson, 11th Dist. No. 99-T-0143 (Feb. 9, 2001)
(Appellant’s supplementation of the record with a suppression hearing transcript
“is irrelevant,” as “[t]he plain language of the statute provides that a petitioner must
file a postconviction relief petition within six months from the time the trial
transcript, not the suppression hearing transcript, in his direct appeal is filed”).
(Emphasis sic.)

{¶ 19} This court has similarly rejected the argument that the filing of a
supplemental transcript extends the time period for filing a petition for post-
conviction relief. State v. Chavis-Tucker, 10th Dist. No. 05AP-974, 2006-Ohio-
3105, ¶ 7-8 (rejecting appellant’s claim that statute’s time limitation was extended
by filing two supplemental transcripts months after the filing of his trial transcript).
Rather, “[t]he controlling date is when the transcript from appellant’s trial was
filed.” Id. at ¶ 8.

{¶ 20} Accordingly, appellant’s contention that his petition in case No. 12CR-5963
was extended by the filing of supplemental transcripts is not persuasive. Further, as
noted by the state, appellant’s post-conviction petition was not predicated on the
trial court’s rulings made at the suppression hearing; rather, he alleged his counsel
was ineffective for “failure to subpoena alibi witnesses, other defense witnesses,
and exculpatory evidence.” (Mot. for Post-Conviction Relief at 9.) We therefore
agree with the state that the petition in case No. 12CR-5963 was untimely under
R.C. 2953.21(A)(2).

{¶ 21} With respect to case No. 13CR-4174, while the trial court filed its entry of
judgment on October 31, 2014, appellant did not file a timely appeal from the
judgment of conviction; rather, on June 17, 2015, appellant filed a motion for
delayed appeal. In its decision denying post-conviction relief, the trial court noted
that a motion for delayed appeal does not toll the time for filing a post-conviction
petition. We agree. See, e.g., State v. Stanishia, 10th Dist. No. 03AP-476, 2003-
Ohio-6836, ¶ 13 (observing that “appellate courts, including this court, have held
that a delayed appeal ‘does not toll the time for filing a motion for postconviction
relief under R.C. 2953.21(A)(2)’”). Id., quoting State v. Fields, 136 Ohio App.3d
393, 396 (8th Dist. 1999). Thus, the trial court noted appellant’s petition in case
No. 13CR-4174 “should have been filed no later than three hundred sixty-five days

                                          27
       after the expiration of his time for filing his appeal, which is December 1, 2015.”
       (Oct. 31, 2016 Decision & Entry at 4.) Because the petition was not filed until
       February 3, 2016, the trial court found it untimely. On review, we find no error with
       the trial court’s determination that the petition in case No. 13CR-4174 was
       untimely.

       {¶ 22} The trial court next addressed whether any of the exceptions under R.C.
       2953.23(A)(1) were applicable to permit the filing of an untimely petition. The trial
       court noted appellant “has made no argument that these exceptions apply,” and the
       court found the documents attached to support his petition were all available to him
       at the time of trial. (Oct. 31, 2016 Decision & Entry at 4.) The trial court also found
       appellant failed to show his claim was based on a new federal or state right
       recognized by the United States Supreme Court that could be applied retroactively
       to his case. Finally, the trial court concluded appellant failed to show by clear and
       convincing evidence that, but for the constitutional error, no reasonable fact finder
       would have found him guilty of the offenses.

       {¶ 23} Based on this court’s review, we find no abuse of discretion by the trial court
       in its determination the petition was untimely and that appellant failed to establish
       the applicability of a statutory exception that would permit the court to consider an
       untimely petition. Accordingly, the trial court lacked jurisdiction to consider the
       petition for postconviction relief and properly dismissed it. Further, where a trial
       court lacks jurisdiction to entertain an untimely petition, the court does not err in
       dismissing such petition without conducting an evidentiary hearing. Sowards at ¶
       28. See also State v. Reed, 10th Dist. No. 13AP-450, 2013-Ohio-5145, ¶ 11
       (“Because appellant has failed to establish the applicability of any exceptions
       allowing for filing an untimely, successive petition for postconviction relief, the
       trial court properly denied the same without a hearing as it lacked jurisdiction to
       review it.”).

State v. Neil, 2019 WL 2602564, at *3-4. Petitioner thereby has procedurally defaulted claims

fifteen and nineteen for review in these proceedings. See Foster v. Warden, Chillicothe Corr.

Inst., 575 F. App’x 650, 652-53 (6th Cir. 2014) (recognizing a procedural default for an untimely

post-conviction petition).

       c. Claim Eighteen

       In claim eighteen, Petitioner asserts that he was denied a fair trial due to prosecutorial

misconduct, based on the admission of false testimony by police regarding cell phone evidence

placing Petitioner in proximity to the crimes charged and indicating that police apprehended



                                                 28
Petitioner wearing the same clothing as that worn by the perpetrator in other robberies charged.

(See Traverse, ECF No. 29, PAGEID # 3290.) Petitioner failed to raise this claim on direct

appeal.1 Again, Petitioner may now no longer present his claim of prosecutorial misconduct to

the state courts by operation of Ohio’s doctrine of res judicata. “It is well-settled that ‘[c]laims

appearing on the face of the record must be raised on direct appeal, or they will be waived under

Ohio’s doctrine of res judicata.’” Teitelbaum v. Turner, No. 2:17-cv-583, 2018 WL 2046456, at

*15 (S.D. Ohio May 2, 2018) (citing Hill v. Mitchell, No. 1:98-cv-452, 2006 WL 2807017, at

*43 (S.D. Ohio Sept. 27, 2006) (citing State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104

(1967)). Petitioner violated the res judicata rule set forth in Perry when he failed to raise the

issue on direct appeal. Consequently, the first prong of the Maupin test is satisfied. Moreover,

Ohio courts have consistently relied upon the doctrine of res judicata to refuse to review the

merits of procedurally-barred claims. See, e.g., State v. Cole, 2 Ohio St.3d 112 (1982). The state

courts were not given the opportunity to enforce this procedural rule due to the nature of

Petitioner’s procedural default. Further, the Sixth Circuit has held that Ohio’s doctrine of res

judicata is an independent and adequate ground for denying federal habeas relief. See, e.g.,

Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); Coleman v. Mitchell, 268 F.3d 417,

427–29 (6th Cir. 2001); Seymour v. Walker, 224 F.3d 542, 555 (6th Cir. 2000); Byrd v. Collins,

209 F.3d 486, 521–22 (6th Cir. 2000); Norris v. Schotten, 146 F.3d 314, 332 (6th Cir. 1998).

Turning to Maupin’s independence prong, under the circumstances presented here, Ohio’s

doctrine of res judicata does not rely on or otherwise implicate federal law. Accordingly, the

undersigned finds that the first three Maupin factors are satisfied.

         Thus, Petitioner has procedurally defaulted claims two, eighteen, fifteen and nineteen.


1
 Petitioner presented a claim of prosecutorial misconduct in a successive petition for post conviction relief, but the
appellate court affirmed the trial court’s dismissal of that action as untimely. State v. Neil, 133 N.E.3d at 585.

                                                          29
        d. Cause

        The Petitioner may still secure review of these claims on the merits if he demonstrates

cause for his failure to follow the state procedural rules, as well as actual prejudice from the

constitutional violation that he alleges. “‘[C]ause’ under the cause and prejudice test must be

something external to the petitioner, something that cannot fairly be attributed to him[,] ‘. . .

some objective factor external to the defense [that] impeded . . . efforts to comply with the

State’s procedural rule.’” Coleman v. Thompson, 501 U.S. 722, 753 (1991) (quoting Murray v.

Carrier, 477 U.S. 478, 488 (1986)). It is Petitioner’s burden to show cause and prejudice.

Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir. 2001) (citing Lucas v. O’Dea, 179 F.3d 412, 418

(6th Cir. 1999) (internal citation omitted)). A petitioner’s pro se status, ignorance of the law, or

ignorance of procedural requirements are insufficient bases to excuse a procedural default.

Bonilla v. Hurley, 370 F.3d 494, 498 (6th Cir.), cert. denied, 543 U.S. 989 (2004). Instead, in

order to establish cause, a petitioner “must present a substantial reason that is external to himself

and cannot be fairly attributed to him.” Hartman v. Bagley, 492 F.3d 347, 358 (6th Cir. 2007),

cert. denied sub nom. Hartman v. Bobby, 554 U.S. 924 (2008).

        As cause for his procedural default of claims fifteen and nineteen, in which he asserts the

denial of the effective assistance of trial counsel, Petitioner states that he notarized his post

conviction petition on Wednesday, January 27, 2016, and submitted it with prison officials for

mailing on January 28, 2016, but they did not mail it until Friday, January 29, 2016. (Traverse,

ECF No. 29, PAGEID # 3378; Petitioner’s Reply to State’s Answer and Motion to Dismiss

Defendant’s Post-Conviction Petition, ECF No. 21-1, PAGEID # 1186.) Petitioner also states

that he did not know that his attorney had failed to file a timely appeal in Case Number 13CR-




                                                  30
4174, and Petitioner’s failure to file a timely appeal in that criminal case “was entirely due to

neglect on the part of his appointed counsel.” (PAGEID # 3380.)

        These arguments do not assist him. The state appellate court dismissed Petitioner’s post

conviction petition in Case Number 12CR5963 as one day late. That case, however, involved the

November 15, 2012 robbery of the Columbus BMV, to which Petitioner admitted his guilt, and

the November 8, 2012, Wendy’s robbery. Petitioner’s claim of ineffective assistance of counsel

does not relate to those charges, but to the charges in Case Number 13CR4174, involving 26

counts of robbery and one count of kidnapping arising from 13 separate crimes committed in

2011. (See Decision, ECF No. 21, PAGEID # 751-52; Motion for Post-Conviction Relief, ECF

No. 21-1, PAGEID # 1105.)2 The appellate court denied Petitioner’s post-conviction petition in

Case Number 13CR4174, which forms the basis for his claim of ineffective assistance of trial

counsel, as approximately two months late. State v. Neil, 2019 WL 2602564, at *3-4. Thus,

Foster, 575 F. App’x at 650, referred to by the Petitioner, and any purported delay by prison

officials in mailing Petitioner’s post conviction petition in Case Number 12CR5963, filed one

day late, does not establish cause for his procedural default. Likewise, the failure of Petitioner’s

attorney on direct appeal to file a timely notice of appeal does not establish cause for Petitioner’s

untimely filing in post conviction proceedings.3 Petitioner has failed to establish cause for his

procedural default of claims fifteen and nineteen.

        In claim three, and as cause for his procedural default of claim two, in which Petitioner

asserts that he was denied a fair trial due to admission of improper police opinion and victim




2
  As discussed, Petitioner filed his post conviction petition in the wrong case number (i.e., Case Number
12CR5963), but the trial court nonetheless deemed it to be filed in both criminal cases. (Decision and Entry, ECF
No. 21-1, PAGEID # 1196.)
3
  The appellate court granted the motion for a delayed appeal and consolidated the cases for appeal. (Journal Entry,
ECF No. 21, PAGEID # 458.)

                                                        31
impact evidence, Petitioner asserts ineffective assistance of trial counsel. Such a claim may

establish cause for a procedural default, see Smith v. State of Ohio Dept. of Rehabilitation and

Corrections, 463 F.3d 426, 432 (6th Cir. 2006) (citation omitted), so long as it has been

presented to the state courts, and is not, itself, procedurally defaulted. See Monroe v. Houk, No.

2:07-cv-258, 2009 WL 2898520, at *25 (S.D. Ohio Sept. 8, 2009) (citing Edwards v. Carpenter,

529 U.S. 446, 452-53 (2000)).4 The Court will consider the merits of this claim in order to

determine whether Petitioner has established cause for his procedural default of claim two.

         e. Ineffective Assistance of Counsel

         The appellate court rejected Petitioner’s claim of ineffective assistance of trial counsel as

follows:

         {¶ 89} In his fourth assignment of error, appellant argues that his trial counsel
         provided ineffective assistance by failing. . . to object to opinion testimony and
         victim impact testimony at trial. As explained above, we apply a two-part standard
         to claims of ineffective assistance, examining (1) whether counsel’s performance
         was deficient, and (2) whether that deficient performance resulted in prejudice to
         the defendant. See Strickland at 687; Bradley at 141–42. A party seeking to show
         prejudice as a result of counsel’s alleged deficient performance at trial must
         establish that there is a reasonable probability that, but for the unprofessional errors
         of counsel, the outcome of the trial would have been different. State v. Phillips,
         10th Dist. No. 14AP–79, 2014–Ohio–5162, ¶ 81. “A reasonable probability is one
         sufficient to undermine confidence in the outcome.” Id., citing Strickland at 694.

                                                          ***

         {¶ 91} With respect to counsel’s failure to object to opinion testimony and victim
         impact testimony, we note that decisions on trial strategy and tactics are generally
         granted a wide latitude of professional judgment and it is not our duty to analyze
         trial counsel’s legal tactics and maneuvers. Id. at ¶ 86. However, assuming without
         deciding that appellant’s counsel performed deficiently by failing to object to this
         testimony, we cannot conclude that there is a reasonable probability that the result
         of the trial would have been different. As discussed more fully below, there was a
         substantial amount of evidence presented with respect to each of the charges against
         appellant. Additionally, while the victim impact testimony created a risk of

4
 To the extent that Petitioner asserts the denial of the effective assistance of counsel as cause for his procedural
default of other allegations of prosecutorial misconduct, Petitioner did not present this same claim to the state courts,
and it therefore cannot constitute cause for his procedural default. Edwards, 529 U.S. at 452-53.

                                                           32
       invoking the jurors’ sympathies, the testimony constituted a small part of the overall
       presentation in support of the state’s case and must be considered in that broader
       context. Appellant has failed to demonstrate a reasonable probability that the
       outcome of the trial would have been different absent the opinion testimony and
       victim impact testimony.

       {¶ 92} Accordingly, we overrule appellant’s fourth assignment of error.

State v. Neil, 2016 WL 43574549, at *27-28.

       The Court considers this claim de novo when determining whether a petitioner can

establish cause for a procedural default. See Hively v. Warden, 2018 WL 722864, at *7 (S.D.

Ohio Feb. 5, 2018) (citing Hall v. Vasbinder, 563 F.3d 222, 236-37 (6th Cir. 2009) (“An

argument that ineffective assistance of counsel should excuse a procedural default is treated

differently than a free-standing claim of ineffective assistance of counsel. The latter must meet

the higher AEDPA standard of review, while the former need not.”) For ease of discussion, the

Court will also now address Petitioner’s allegation in claim three that his attorney performed in a

constitutionally ineffective manner by failing to make a proper record of the hearing on the

joinder of charges.

       “In all criminal prosecutions,” the Sixth Amendment affords “the accused . . . the right . .

. to Assistance of Counsel for his defence.” U.S. Const. amend. VI. “Only a right to ‘effective

assistance of counsel’ serves the guarantee.” Couch v. Booker, 632 F.3d 241, 245 (6th Cir. 2011)

(citation omitted). The United States Supreme Court set forth the legal principles governing

claims of ineffective assistance of counsel in Strickland v. Washington, 466 U.S. 556 (1984).

Strickland requires a petitioner claiming the ineffective assistance of counsel to demonstrate that

his counsel’s performance was deficient and that he suffered prejudice as a result. Id. at 687;

Hale v. Davis, 512 F. App’x 516, 520 (6th Cir.), cert. denied sub. nom. Hale v. Hoffner, 571 U.S.

1074 (2013). A petitioner “show[s] deficient performance by counsel by demonstrating ‘that



                                                33
counsel’s representation fell below an objective standard of reasonableness.’” Poole v.

MacLaren, 547 F. A’ppx 749, 754 (6th Cir. 2013) (quoting Davis v. Lafler, 658 F.3d 525, 536

(6th Cir. 2011) (internal quotation marks omitted)); (citing Strickland, 466 U.S. at 687). To make

such a showing, a petitioner must overcome the “strong [ ] presum[ption]” that his counsel

“rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 687. “To avoid the warping effects of hindsight,

[courts must] ‘indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.’” Bigelow v. Haviland, 576 F.3d 284, 287 (6th Cir. 2009)

(quoting Strickland, 466 U.S. at 689).

       Here, the appellate court determined that the trial court did not violate Ohio law in

permitting admission of police testimony expressing the belief that all of the robberies charged

had been committed by a single individual. This Court is bound by that determination. See

Boddie v. Warden, Chillicothe Corr. Inst., No. 2:13-cv-1243, 2015 WL 792361, at *8 (S.D. Ohio

Feb. 25, 2015) (citing Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988)). The state appellate

court further found that police did not provide any improper opinion testimony regarding

Petitioner’s guilt. That finding is presumed to be correct. 28 U.S.C. § 2254(e).

       Petitioner argues that the state appellate court unreasonably determined that police did

not offer opinion testimony regarding his guilt of the crimes charged. He refers, at length, to

statements contained in his videotaped interview with police in support of his claims of

prosecutorial misconduct and improper admission of opinion testimony. (See Traverse, ECF No.

29, PAGEID # 3306, 3338-40; Motions for Leave to Supplement the Record and Traverse, ECF

Nos. 30, 31.) Petitioner also refers to police testimony regarding cell phone towers (PAGEID #

3343-44) in support of his argument that the state appellate court contravened or unreasonably



                                                34
applied federal law in denying his claim of ineffective assistance of counsel. However,

Petitioner did not present these same arguments or allegations of ineffective assistance of trial

counsel on direct appeal (See Brief of Defendant-Appellant, ECF No. 21, PAGEID # 550-51) or

in Rule 26(B) proceedings. (See Memorandum Decision, ECF No. 21-1.) A claim must be

presented to the state courts under the same theory in which it is later presented in federal court,

or it is waived. See Brinkley v. Houk, 866 F.Supp.2d 747, 778 (N.D. Ohio Dec. 5, 2011) (citing

Lott v. Coyle, 261 F.3d 594, 607, 611, 617, 619 (6th Cir. 2001), cert denied, 534 U.S. 1147

(2002); Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998)); Harris v. Warden, Chillicothe Corr.

Inst., 832 F. Supp. 2d 873, 884 (S.D. Ohio Dec. 6, 2011) (citing Wong, 142 F.3d at 322)).

Petitioner has failed to rebut the presumption of correctness afforded to the appellate court’s

determination of facts. Moreover, and for the reasons discussed by the state appellate court, this

Court likewise concludes that Petitioner cannot establish prejudice, as that term is defined under

Strickland, from the admission of victim impact evidence.

       Petitioner has failed to establish cause for his procedural defaults.

                                   f. Actual Innocence

       Finally, the Petitioner has failed to establish that his claims may avoid the procedural bar

under the actual innocence exception.

       The United States Supreme Court has held that a claim of actual innocence may be raised

“to avoid a procedural bar to the consideration of the merits of [the petitioner’s] constitutional

claims.” Schlup v. Delo, 513 U.S. 298, 326–27 (1995). “[I]n an extraordinary case, where a

constitutional violation has probably resulted in the conviction of one who is actually innocent, a

federal habeas court may grant the writ even in the absence of a showing of cause for the

procedural default.” Murray, 477 U.S. at 496. In Schlup, the Supreme Court held that a credible



                                                 35
showing of actual innocence was sufficient to enable a court to reach the merits of an otherwise

procedurally-barred habeas petition. Schlup, 513 U.S. at 317. The actual innocence claim in

Schlup is “‘not itself a constitutional claim, but instead a gateway through which a habeas

petitioner must pass to have his otherwise barred constitutional claim considered on the merits.’”

Id. at 315 (quoting Herrera v. Collins, 506 U. S. 390, 404 (1993)).

       The actual innocence exception allows a petitioner to pursue his constitutional claims if it

is “more likely than not” that new evidence—not previously presented at trial—would allow no

reasonable juror to find him guilty beyond a reasonable doubt. Souter v. Jones, 395 F.3d 577

(6th Cir. 2005). The Sixth Circuit has offered the following explanation of the actual innocence

exception:

       The United States Supreme Court has held that if a habeas petitioner “presents
       evidence of innocence so strong that a court cannot have confidence in the outcome
       of the trial unless the court is also satisfied that the trial was free of nonharmless
       constitutional error, the petitioner should be allowed to pass through the gateway
       and argue the merits of his underlying claims.” Schlup, 513 U.S. at 316, 115 S.Ct.
       851, 130 L.Ed.2d 808. Thus, the threshold inquiry is whether “new facts raise[ +]
       sufficient doubt about [the petitioner’s] guilt to undermine confidence in the result
       of the trial.” Id. at 317, 513 U.S. 298, 115 S.Ct. 851, 130 L.Ed.2d 808. To establish
       actual innocence, “a petitioner must show that it is more likely than not that no
       reasonable juror would have found petitioner guilty beyond a reasonable doubt.”
       Id. at 327, 513 U.S. 298, 115 S.Ct. 851, 130 L.Ed.2d 808. The Court has noted that
       “actual innocence means factual innocence, not mere legal insufficiency.” Bousley
       v. United States, 523 U.S. 614, 623, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998). “To
       be credible, such a claim requires petitioner to support his allegations of
       constitutional error with new reliable evidence-whether it be exculpatory scientific
       evidence, trustworthy eyewitness accounts, or critical physical evidence-that was
       not presented at trial.” Schlup, 513 U.S. at 324, 115 S.Ct. 851, 130 L.Ed.2d 808.
       The Court counseled however, that the actual innocence exception should “remain
       rare” and “only be applied in the ‘extraordinary case.’” Id. at 321, 513 U.S. 298,
       115 S.Ct. 851, 130 L.Ed.2d 808.

Souter, 395 F.3d at 589–90 (footnote omitted).

       Because Petitioner fails to satisfy these standards, the actual innocence exception does not

operate to save his otherwise procedurally defaulted claims.

                                                 36
       Petitioner has waived claims two, eighteen, fifteen and nineteen.

IV. Merits - Standard of Review

       The standards of the Antiterrorism and Effective Death Penalty Act (“the AEDPA”)

govern this case. The United States Supreme Court has described the AEDPA as “a formidable

barrier to federal habeas relief for prisoners whose claims have been adjudicated in state court”

and emphasized that courts must not “lightly conclude that a State’s criminal justice system has

experienced the ‘extreme malfunction’ for which federal habeas relief is the remedy.” Burt v.

Titlow, 571 U.S. 12, 20 (2013) (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011) ); see

also Renico v. Lett, 559 U.S. 766, 773 (2010) (“AEDPA . . . imposes a highly deferential

standard for evaluating state-court rulings, and demands that state court decisions be given the

benefit of the doubt.”) (internal quotation marks, citations, and footnote omitted).

       The AEDPA limits the federal courts’ authority to issue writs of habeas corpus and forbids

a federal court from granting habeas relief with respect to a “claim that was adjudicated on the

merits in State court proceedings” unless the state-court decision either

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.


28 U.S.C. § 2254(d).

       Further, under the AEDPA, the factual findings of the state court are presumed to be

correct:

       In a proceeding instituted by an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court, a determination of a factual
       issue made by a State court shall be presumed to be correct. The applicant shall



                                                 37
       have the burden of rebutting the presumption of correctness by clear and convincing
       evidence.

28 U.S.C. § 2254(e)(1).

       Accordingly, “a writ of habeas corpus should be denied unless the state court decision

was contrary to, or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court, or based on an unreasonable determination of the facts in light

of the evidence presented to the state courts.” Coley v. Bagley, 706 F.3d 741, 748 (6th Cir. 2013)

(citing Slagle v. Bagley, 457 F.3d 501, 513 (6th Cir. 2006)), cert. denied sub nom. Coley v.

Robinson, 571 U.S. 992 (2013). The United States Court of Appeals for the Sixth Circuit has

summarized these standards as follows:

       A state court’s decision is “contrary to” Supreme Court precedent if (1) “the state
       court arrives at a conclusion opposite to that reached by [the Supreme] Court on a
       question of law[,] or (2) “the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives” at a
       different result. Williams v. Taylor, 529 U.S. 362, 405, 120 S.Ct. 1495, 146 L.Ed.2d
       389. 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). A state court’s decision
       is an “unreasonable application” under 28 U.S.C. 2254(d)(1) if it “identifies the
       correct governing legal rule from [the Supreme] Court’s cases but unreasonably
       applies it to the facts of the particular . . . case” or either unreasonably extends or
       unreasonably refuses to extend a legal principle from Supreme Court precedent to
       a new context. Id. at 407, 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389.

Id. at 748-49. The burden of satisfying the AEDPA’s standards rests with the petitioner. See Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

IV. Claim One

       In claim one, Petitioner asserts that he was denied a fair trial due to improper joinder of

charges causing undue prejudice, particularly in view of the lack of evidence of his involvement

in multiple robbery and kidnapping charges and an insufficient modis operandi connecting all of

these charges. (Petition, ECF No. 6, PAGEID # 34-35.)

       The state appellate court rejected this claim, reasoning as follows:

                                                 38
Appellant asserts that the trial court erred by joining the two indictments for trial.
Appellant asserts that joinder of the indictments was prejudicial to appellant and
that the state was unable to rebut the prejudice by showing that evidence of the
offenses under one indictment would have been admissible at a separate trial on the
other indictment. Although appellant was not present to object to joinder, he did
file a motion to sever the indictments.

{¶ 60} Pursuant to Crim.R. 13, a trial court may order two or more indictments to
be tried together “if the offenses or the defendants could have been joined in a single
indictment or information.” Crim.R. 8(A) provides that two or more offenses may
be charged in the same indictment if they “are of the same or similar character, or
are based on the same act or transaction, or are based on two or more acts or
transactions connected together or constituting parts of a common scheme or plan,
or are part of a course of criminal conduct.” “The law favors joining multiple
offenses in a single trial under Crim.R. 8(A) if the offenses charged ‘are of the same
or similar character.’” State v. Lott, 51 Ohio St.3d 160, 163 (1990), quoting State
v. Torres, 66 Ohio St.2d 340, 343 (1981), fn. 2.

{¶ 61} If similar offenses are properly joined, a defendant may move to sever the
charges pursuant to Crim.R. 14(A): “If it appears that a defendant or the state is
prejudiced by a joinder of offenses or of defendants in an indictment, information,
or complaint, or by such joinder for trial together of indictments, informations or
complaints, the court shall order an election or separate trial of counts, grant a
severance of defendants, or provide such other relief as justice requires.” To
demonstrate that a trial court erred by denying a motion to sever, a defendant “must
affirmatively demonstrate (1) that his rights were prejudiced, (2) that at the time of
the motion to sever he provided the trial court with sufficient information so that it
could weigh the considerations favoring joinder against the defendant’s right to a
fair trial, and (3) that given the information provided to the court, it abused its
discretion in refusing to separate the charges for trial.” State v. Schaim, 65 Ohio
St.3d 51, 59 (1992), citing Torres at syllabus.

{¶ 62} We note that appellant’s motion to sever provided, at best, minimal support
for his claim of prejudice. The memorandum in support of that motion is scarcely
more than one page long, and with respect to the issue of prejudice, simply asserts
that appellant would be prejudiced by joining the 2011 offenses together with the
November 2012 offenses. This unsupported assertion may well fall short of
establishing that his rights were prejudiced or providing the “trial court with
sufficient information so that it could weigh the considerations favoring joinder
against the defendant’s right to fair trial.” Schaim at 59. See also State v. Massey,
10th Dist. No. 99AP–1355 (Nov. 28, 2000) (“Defendant has not pointed to any
evidence of actual prejudice, and may not prevail by presuming prejudice based on
the number of counts. Defendant has failed to suggest how he likely would have
been acquitted on some counts had the four incidents been tried separately, and thus
has not satisfied the first prong of Torres.”). Appellant’s counsel indicated to the
trial court immediately before trial that the brief motion was effectively intended to

                                          39
preserve the issue for appellate review. Despite the minimal support contained in
the motion to sever, however, we will consider the question of whether the state
could rebut any showing of prejudice.

{¶ 63} Even if a defendant establishes that the joinder was prejudicial, the state
may rebut the showing of prejudice in two ways. State v. LaMar, 95 Ohio St.3d
181, 2002–Ohio–2128, ¶ 50. First, the state may demonstrate that evidence of the
joined offenses would be admissible as “other acts” evidence under Evid.R. 404(B)
in separate trials. Id. Second, the state may demonstrate that evidence of the joined
offenses is simple and direct. Id. These tests are disjunctive; satisfying one test
negates a defendant’s claim of prejudice without having to consider the other test.
State v. Wilson, 10th Dist. No. 10AP–251, 2011–Ohio–430, ¶ 15.

{¶ 64} Evid.R. 404(B) provides, in relevant part, that evidence of other crimes or
acts is not admissible to prove the character of a person in order to show action in
conformity with such character. Such evidence may, however, be “admissible for
other purposes, such as proof of motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident.” Evid.R. 404(B). In this
case, the state argues that the evidence related to the charges in each indictment
would have been admissible at separate trials under Evid.R. 404(B) to prove
identity by establishing a modus operandi. “To be admissible to prove identity
through a certain modus operandi, other acts evidence must be related to and share
common features with the crime in question.” State v. Lowe, 69 Ohio St.3d 527
(1994), paragraph one of the syllabus.

{¶ 65} The Supreme Court of Ohio and this court have held that evidence of
multiple robberies may be admissible as other acts evidence where there are
sufficient common features to establish a modus operandi. In State v. Jamison, 49
Ohio St.3d 182 (1990), the Supreme Court found that evidence of seven other
robberies was admissible in a trial for aggravated murder and aggravated robbery
to prove identity. The court concluded that the evidence regarding the seven other
robberies established a pattern: each of the robberies occurred during a six-month
period; each establishment robbed was located in the downtown area of Cincinnati;
all but one of the robberies occurred on weekday afternoons; all of the
establishments were first-floor, walk-in businesses; the defendant physically took
or attempted to take money from the register except for the one business that had
no register; and the defendant forced, threw, or knocked victims to the floor and
consistently directed violence toward his victims’ heads. Id. at 186. Because the
characteristics of this pattern were consistent with the incident giving rise to the
aggravated murder and aggravated robbery charges, evidence related to the other
robberies was admissible to prove that the defendant committed the aggravated
murder and aggravated robbery. Id. (“These other acts, i.e., robberies, do not simply
prove appellant’s character; more importantly, they are probative to ascertain
appellant’s identity as the Central Bar killer.”).




                                         40
{¶ 66} This court has similarly ruled that joinder of multiple robbery charges is not
improper where evidence of the robberies would be admissible in separate trials
under Evid.R. 404(B). Wilson at ¶ 21; State v. Sealy, 10th Dist. No. 09AP–1128,
2010–Ohio–6294, ¶ 19. In Wilson, the court described the similarity of the relevant
crimes:

       The crimes here all occurred during business hours and all involved
       restaurants in the south-side area of Columbus so as to be
       geographically linked. All four robberies involved a black man with
       missing teeth that approached the register and demanded money
       from it. In three of the four robberies the evidence established the
       perpetrator placed a food order prior to demanding money, and in
       fact, the same item, i.e., pepper steak, was ordered in each of the
       robberies at Hunan King. Also, in three of the four robberies, the
       evidence established the perpetrator showed a gun while making his
       demands. Both the Pizza Hut and the KFC robberies involved the
       use of a note and the presence of a plastic bag, and both Hunan King
       robberies involved the person counting to ten while waiting for the
       money. Moreover, appellant was identified by witnesses from three
       of the four robberies.

Id. at ¶ 20. The court noted that although the crimes differed from one another in
some respects, “admissibility under Evid.R. 404(B) is not adversely affected simply
because the other [crimes] differed in some details.” (Internal citations omitted.) Id.
at ¶ 21. Similarly, in Sealy, the court found that the state had rebutted the
defendant’s claims of prejudicial joinder:

       Here, the record contains evidence of five aggravated robberies and
       related offenses that occurred over a five-month period. The crimes
       are geographically linked as they all occurred within less than a two-
       mile radius of appellant’s residence. In each crime, appellant was
       described as wearing dark clothing, entering a business brandishing
       a handgun, and demanding money from the cash register. In three of
       the robberies, appellant was described as firing the gun. Appellant’s
       car was placed at three of the robberies, and he was positively
       identified by witnesses from four of the robberies. Clearly, the
       evidence here establishes the robberies followed a similar pattern
       and were geographically linked such that evidence of one could have
       been introduced by the state in a trial of each of the others under
       Evid.R. 404(B) to establish appellant’s identity through his modus
       operandi. Thus, appellant was not prejudiced by the joinder of the
       offenses for trial.

Sealy at ¶ 19.




                                          41
       {¶ 67} In this case, the 2011 robberies shared many similar characteristics: the
       suspect was an African–American male, wearing dark clothing, including a mask,
       and dark gloves with white markings or letters on the gloves. The suspect
       brandished a small handgun, which he held in his left hand. The suspect had
       employees open cash registers and reached into the cash registers with his right
       hand to take the contents. In all but the first robbery, the suspect either jumped over
       or walked behind the counter, thereby entering an area where the public would not
       normally be present. In all but one of the robberies, the suspect ordered the
       employees to get on the ground. Ten of the 13 robberies in 2011 occurred at night.
       Eight of the 13 robberies occurred at restaurants, mostly Subway or Tim Horton
       establishments, and another 3 robberies occurred at gas stations. Nine of the
       robberies occurred in the northern part of Franklin County.

       {¶ 68} Many of the distinguishing characteristics from the 2011 robberies were also
       present in the 2012 robberies that were charged in case No. 12CR–5963. In the
       November 8, 2012 Wendy’s robbery, the suspect was an African–American male
       who wore dark clothing, including a mask, and dark gloves with white markings or
       letters. The robbery occurred at night, and the suspect, who held a small handgun
       in his left hand, went behind the counter and reached into the cash register after
       ordering the employees to open it. He also ordered the employees to get on the
       floor. The robbery occurred in the northern part of Franklin County. Similarly, in
       the November 15, 2012 BMV office robbery, appellant, an African–American
       male, wore dark clothing, including a mask, and dark gloves with white markings
       or letters. He brandished a small handgun in his left hand. The robbery occurred
       just after 6:30 p.m., as the BMV office was closing for the day. In committing the
       robbery, appellant went behind the counter into an area where the public would not
       normally be present. The BMV office was located in the northern part of Franklin
       County. Under these circumstances, we find that the 2012 robberies followed a
       similar pattern and shared numerous characteristics with the series of robberies
       committed in 2011. Therefore, the evidence of the 2011 robberies could have been
       introduced by the state in a trial of the 2012 robberies under Evid.R. 404(B), and
       vice versa. Appellant was not prejudiced by the joinder of these offenses for trial.

       {¶ 69} Accordingly, we overrule appellant’s second assignment of error.

State v. Neil, 2016 WL 3574549, at *18-21 (footnote omitted).

       To the extent that Petitioner raises a claim regarding the alleged violation of state

evidentiary rules, this claim does not provide him a basis for relief. A federal court may review a

state prisoner’s habeas petition only on the grounds that the challenged confinement is in

violation of the Constitution, laws or treaties of the United States. 18 U.S.C. § 2254(a). A

federal court may not issue a writ of habeas corpus “on the basis of a perceived error of state

                                                 42
law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); Smith v. Sowders, 848 F.2d 735, 738 (6th Cir.

1988). A federal habeas court does not function as an additional state appellate court reviewing

state courts’ decisions on state law or procedure. Allen v. Morris, 845 F.2d 610, 614 (6th Cir.

1988). “‘[F]ederal courts must defer to a state court’s interpretation of its own rules of evidence

and procedure’” in considering a habeas petition. Id. (quoting Machin v. Wainwright, 758 F.2d

1431, 1433 (11th Cir. 1985)). Further, alleged errors in state evidentiary rulings are not

cognizable on federal habeas corpus review unless the State’s ruling is so fundamentally unfair

that it violates due process. See Moreland v. Bradshaw, 699 F.3d 908, 922 (6th Cir. 2012)

(citing Collier v. Lafler, 419 F. App’x 555, 558 (6th Cir. 2011) (internal citation omitted)); see

also Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir. 1988). Such are not the circumstances here.

To show a due process violation rooted in an evidentiary ruling, the Sixth Circuit typically

requires a Supreme Court case establishing a due process right with regard to that specific kind

of evidence. Id. (citation omitted).

       However, “[a]lthough the Supreme Court has suggested in a footnote that inappropriate

joinder could be so prejudicial as to violate a defendant’s Fifth Amendment right to a fair trial,

the Supreme Court has not held improper joinder to be unconstitutional.” Wheeldon v.

Campbell, No. 16-2054, 2017 WL 3165083, at *3 (6th Cir. March 6, 2017) (citing United States

v. Lane, 474 U.S. 438, 448 & n.8 (1986) (“Improper joinder does not, in itself, violate the

Constitution. Rather, misjoinder would rise to the level of constitutional violation only if it

results in prejudice so great as to deny a defendant his Fifth Amendment right to a fair trial.”)

The Sixth Circuit has held that the Supreme Court’s language in Lane is dicta and therefore does

not constitute clearly established federal law under the provision of 28 U.S.C. § 2254(d) so as to

provide a basis for habeas corpus relief. Tighe v. Berghuis, 2017 WL 4899833, at *2 (6th Cir.



                                                 43
April 21, 2017) (citing Mayfield v. Morrow, 528 F. App’x 538, 541-42 (6th Cir. 2013).

Moreover, “a jury is ‘presumed capable of considering each count separately,’” and a petitioner

must provide “specific evidence of prejudice caused by the improper joinder.” Wheeldon v.

Campbell, 2017 WL 3165083, at *3 (citing United States v. Cope, 312 F.3d 757, 781 (6th Cir.

2002); United States v. Saadey, 393 F.3d 669, 679 (6th Cir. 2005)). Thus, relief may only be

available where a defendant can demonstrate actual, rather than potential prejudice. Tighe v.

Berghuis, 2017 WL 4899833, at *2 (citing Davis v. Coyle, 475 F.3d 761, 777 (6th Cir. 2007).

The joinder of offenses in a single trial must actually render the petitioner’s trial “fundamentally

unfair and hence, violative of due process.” Rodriguez v. Jones, 625 F.Supp.2d 552, 561 (E.D.

Mich. 2009) (quoting Robinson v. Wyrick, 735 F.2d 1091, 1094 (8th Cir. 1984) (internal citation

omitted)). Petitioner cannot meet this burden here. The appellate court determined that the

evidence involving separate robberies would have been admissible in separate trials to establish

Petitioner’s identity under Ohio Rule of Evidence 404(B). Thus, the joinder of separate charges

into a single trial efficiently utilized state resources and did not deprive Petitioner of a

constitutionally fair trial. See Kwasny v. Stewart, No. 2:15-cv-13475, 2017 WL 1279230, at *5

(E.D. Mich. April 6, 2017) (citations omitted).

        Claim one is without merit.

V. Claim Three

        In claim three, Petitioner asserts that he was denied the effective assistance of trial

counsel, because his attorney failed to make a record of the hearing on the joinder of charges.

The state appellate court rejected this claim in relevant part as follows:

        [A]ppellant argues that his trial counsel provided ineffective assistance by failing
        to have a record made of the joinder hearing[.]

        ***

                                                  44
       [W]e have concluded that joinder of the indictments was proper in this case.
       Accordingly, even if appellant’s counsel performed deficiently by failing to have a
       record made of the joinder hearing, appellant cannot demonstrate that he was
       prejudiced by such deficiency.

State v. Neil, 2016 WL 3574549, at *27-28.

       Petitioner argues that he has established prejudice, because he would have informed the

trial court that prosecutors falsely claimed that Petitioner had been apprehended wearing the

same clothing as that of the perpetrator in other crimes charged. (Traverse, ECF No. 29,

PAGEID # 3358.) However, the record indicates that defense counsel was present during the

joinder hearing. Nothing prevented counsel from making that argument at that time, as he did at

the hearing on the motion to suppress evidence. (Transcript, ECF No. 21-5, PAGEID # 1873.)

Immediately prior to the start of trial, defense counsel submitted a memorandum in opposition to

the motion for a joinder. (Transcript, ECF No. 21-5, PAGEID # 1874.) The trial judge gave the

parties an opportunity to address the issue at that time. (PAGEID # 1874-77.) As discussed, the

joinder of offenses did not violate state or federal law.

       “Surmounting Strickland’s high bar is never an easy task.” Harrington v. Richter, 562

U.S. 86, 105 (2011) (citing Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

       Establishing that a state court’s application of Strickland was unreasonable under §
       2254(d) is all the more difficult. The standards created by Strickland and § 2254(d)
       are both “highly deferential,” id., at 689, 104 S.Ct. 2052; Lindh v. Murphy, 521
       U.S. 320, 333, n. 7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and when the two
       apply in tandem, review is “doubly” so, Knowles, 556 U.S., at 123, 129 S.Ct. at
       1420. . . . When § 2254(d) applies, the question is not whether counsel’s actions
       were reasonable. The question is whether there is any reasonable argument that
       counsel satisfied Strickland’s deferential standard.

Id. The Court is not persuaded that Petitioner can establish prejudice under Strickland based on

his attorney’s failure to make a record of the hearing on this issue.

       Claim three is without merit.

                                                 45
VI. Claim Four

       In claim four, Petitioner asserts that he was denied a fair trial based on improper jury

instructions. The state appellate court rejected this claim as follows:

       [A]ppellant asserts the trial court erred by instructing the jurors that they could
       consider other acts evidence on the issue of identity. Appellant argues that this
       instruction was not properly tailored to the facts of the case and allowed the jury to
       use evidence of the November 15, 2012 BMV office robbery, where appellant was
       apprehended, to prove that he committed all the other robberies. The state responds
       that the instruction at issue properly served to limit the jury’s use of the other acts
       evidence and ensure that such evidence was not used as propensity evidence.

       {¶ 84} A trial court has broad discretion in instructing the jury. State v. Daniels,
       10th Dist. No. 13AP–969, 2014–Ohio–3697, ¶ 17. Accordingly, we review the trial
       court’s instructions for abuse of discretion. An abuse of discretion implies that the
       court’s attitude was unreasonable, arbitrary or unconscionable. Blakemore v.
       Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 85} The Ohio Jury Instructions provides the following instruction related to
       other acts evidence:

       1. * * * Evidence was received about the commission of (crime[s]) (wrong[s])
       (act[s] ) other than the offense(s) with which the defendant is charged in this trial.
       That evidence was received only for a limited purpose. It was not received, and you
       may not consider it, to prove the character of the defendant in order to show that he
       acted in (conformity) (accordance) with that character. If you find that the evidence
       of other (crime[s]) (wrong[s]) (act[s]) is true and that the defendant committed (it)
       (them), you may consider that evidence only for the purpose of deciding whether it
       proves

       (Use appropriate alternative[s])

       (a) the absence of (mistake) (accident),

       (or)

       (b) the defendant’s (motive) (opportunity) (intent or purpose) (preparation) (plan)
       to commit the offense charged in this trial,

       (or)

       (c) knowledge of circumstances surrounding the offense charged in this trial,



                                                  46
       (or)

       (d) the identity of the person who committed the offense in this trial,

       (or)

       (e) (describe other purposes).

       That evidence cannot be considered for any other purpose.

       (Emphasis sic.) Ohio Jury Instructions, CR Section 401.25.

       {¶ 86} In this case, the trial court gave the jury the following instruction:

       Now, members of the jury, evidence was admitted of other acts which may have
       been committed by the defendant. You are to consider this evidence only on the
       issue of identity. If you believe that the defendant committed the other act, you may
       consider evidence of scheme, plan or system as you decide whether the acts alleged
       in the indictment, if committed, were committed by the defendant rather than some
       other person.

       Now, members of the jury, let me caution you that the evidence of the scheme, plan
       or system is only one of the things you are to consider in determining identity. The
       State of Ohio must prove identity beyond a reasonable doubt. If you find that the
       defendant committed the other act, you may not presume that he committed the acts
       charged. You may, however, consider the other act, along with all the other
       evidence, in deciding whether the State of Ohio has proved beyond a reasonable
       doubt that the defendant, rather than some other person, committed the offense
       charged.

       (Oct. 1, 2014 Tr. at 1091–92.)

       {¶ 87} As explained above, we conclude that, under the circumstances in this case,
       the other acts evidence presented in this case shared sufficient common
       characteristics to be admissible to prove identity through a particular modus
       operandi. See Lowe at paragraph one of the syllabus. The trial court’s instruction in
       this case, which was consistent with the model instruction provided in the Ohio
       Jury Instructions, constituted a proper explanation of the permissible and
       impermissible uses of the other acts evidence. Therefore, we cannot conclude that
       the trial court abused its discretion by giving this instruction. See State v. Hillman,
       10th Dist. No. 14AP–252, 2014–Ohio–5760, ¶ 37.

       {¶ 88} Accordingly, we overrule appellant’s third assignment of error.

State v. Neil, 2016 WL 3574549, at *26-27.



                                                 47
       The record does not indicate that the trial court’s jury instructions on other bad acts

evidence warrants relief. Alleged errors in state jury instructions may provide for federal habeas

relief “only in extraordinary cases.” Daniels v. Lafler, 501 F.3d 735, 741-42 (6th Cir. 2007), cert.

denied, 552 U.S. 1261 (2008) (citing Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).

       The question in [ ] a collateral proceeding is ‘whether the ailing instruction by itself
       so infected the entire trial that the resulting conviction violates due process,’ Cupp
       v. Naughten, 414 U.S. [141,] 147 [ (1973) ], not merely whether ‘the instruction is
       undesirable, erroneous, or even universally condemned,’ id. at 146, 94 S.Ct. 396.”
       Henderson v. Kibbe, 431 U.S. 145, 154, 97 S.Ct. 1730, 52 L.Ed.2d 203 (1977).

Id. The record here fails to reflect that this is such an extraordinary case. Moreover,

       [b]oth the Supreme Court and the Sixth Circuit have repeatedly held that a
       defendant is not denied a fair trial by the admission of prior bad acts evidence which
       is relevant in the defendant’s trial. See Estelle, 502 U.S. at 69–70; Dowling v.
       United States, 493 U.S. 342, 353–54, 110 S.Ct. 668, 107 L.Ed.2d 708 (1990);
       Coleman v. Mitchell, 268 F.3d 417, 439–40 (6th Cir. 2001); Pennington v. Lazaroff,
       13 Fed. Appx. 228, 232 (6th Cir. 2001) (per curiam) (unpublished); Manning v.
       Rose, 507 F.2d 889, 893–95 (6th Cir. 1974).

Norris v. Davis, No. 05–60126, 2006 WL 1581410 (E.D. Mich. May 3, 2006); see also Williams

v. Warden, Chillicothe Corr. Inst., No. 2:13-cv-1002, 2015 WL 3466120, at *11 (S.D. Ohio June

1, 2015) (“There is no clearly established Supreme Court precedent which holds that a state

violates due process by permitting propensity evidence in the form of other bad acts evidence.”)

(quoting Bugh v. Mitchell, 329 F.3d 469, 512-13 (6th Cir. 2003)).

       Claim four is without merit.

VI. Claims Five and Six

       In claims five and six, Petitioner asserts that the evidence is constitutionally insufficient to

sustain his convictions and that his convictions are against the manifest weight of the evidence.

This latter claim does not provide a basis for federal habeas corpus relief.




                                                 48
       Unlike a claim that the evidence at trial was not sufficient to support a conviction – a

claim that implicates the due process clause of the United States Constitution – a claim that the

conviction was against the manifest weight of the evidence raises only a matter of state law.

Walker v. Engle, 703 F.2d 959, 969 (6th Cir. 1983). Consequently, the Court cannot grant

federal habeas corpus relief on this claim. See Pulley v. Harris, 465 U.S. at 41.

       The state court rejected Petitioner’s claim of insufficiency of the evidence as follows:

       {¶ 94} “Sufficiency of the evidence is a legal standard that tests whether the
       evidence introduced at trial is legally sufficient to support a verdict.” State v.
       Cassell, 10th Dist. No. 08AP–1093, 2010–Ohio–1881, ¶ 36, citing State v.
       Thompkins, 78 Ohio St.3d 380, 386 (1997). In reviewing a challenge to the
       sufficiency of the evidence, an appellate court must determine “whether, after
       viewing the evidence in a light most favorable to the prosecution, any rational trier
       of fact could have found the essential elements of the crime proven beyond a
       reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the
       syllabus. Where the evidence, “if believed, would convince the average mind of the
       defendant’s guilt beyond a reasonable doubt,” it is sufficient to sustain a conviction.
       Id.

       {¶ 95} Appellant was convicted of 2 counts of robbery with respect to each of the
       15 incidents described above. The indictments charged that in attempting or
       committing a theft offense or in fleeing immediately after the attempt or offense,
       appellant recklessly inflicted, attempted to inflict, or threatened to inflict physical
       harm on another, thereby violating R.C. 2911.02(A)(2). The indictments also
       charged that in attempting or committing a theft offense or in fleeing immediately
       after the attempt or offense, appellant recklessly used or threatened the immediate
       use of force against another, thereby violating R.C. 2911.02(A)(3). Appellant was
       also convicted on one count of kidnapping with respect to the October 10, 2011
       Marathon robbery, four counts of kidnapping with respect to the November 8, 2012
       Wendy’s robbery, and one count of kidnapping with respect to the November 15,
       2012 BMV office robbery. With regard to those charges, the indictments asserted
       that by force, threat, or deception, appellant restrained another of his or her liberty
       with the purpose to facilitate the commission of the robbery or flight thereafter,
       thereby violating R.C. 2905.01(A)(2). In the count arising from the October 10,
       2011 Marathon robbery, appellant was charged with kidnapping one or both of the
       employees who were present during the robbery. For the November 8, 2012
       Wendy’s robbery, appellant was charged with kidnapping four of the employees
       who were present during the robbery. Similarly, for the November 15, 2012 BMV
       office robbery, appellant was charged with kidnapping the office manager who was
       present during the robbery.



                                                 49
1. Sufficiency of evidence related to the November 15, 2012 BMV office robbery

{¶ 96} Appellant does not appear to contest his convictions on the two robbery
charges and one kidnapping charge arising from the November 15, 2012 robbery;
his brief on appeal only refers to convictions based on the other 14 incidents.
Nonetheless, we will briefly review the evidence supporting those convictions.
Appellant admitted to committing the November 15, 2012 BMV office robbery in
the interrogation video and his counsel acknowledged at trial that appellant
committed that robbery. The state presented testimony and evidence demonstrating
that appellant entered the BMV office carrying a handgun, pointed that handgun at
one or more of the employees, demanded money, and took money from the
employees. By taking the money, appellant committed a theft offense. See, e.g.,
State v. Green, 10th Dist. No. 03AP–813, 2004–Ohio–3697, ¶ 11 (explaining that
a “theft offense” includes knowingly obtaining or exerting control over property or
services without consent of the owner, with purpose to deprive the owner of the
property or services).

{¶ 97} The Supreme Court of Ohio has held that “[o]ne cannot display, brandish,
indicate possession of, or use a deadly weapon in the context of committing a theft
offense without conveying an implied threat to inflict physical harm.” State v.
Evans, 122 Ohio St.3d 381, 2009–Ohio–2974, ¶ 23. “It is the very act of displaying,
brandishing, indicating possession, or using the weapon that constitutes the threat
to inflict harm because it intimidates the victim into complying with the command
to relinquish property without consent.” Id. Thus, there was sufficient evidence to
establish that all of the elements of robbery, as defined under R.C. 2911.02(A)(2),
were established. Similarly, we conclude that appellant’s actions of pointing the
gun at the BMV office employees constituted a threat of the immediate use of force
against them in the commission of the theft offense, thereby establishing the
elements of robbery as defined under R.C. 2911.02(A)(3). See, e.g., State v. Taylor,
10th Dist. No. 14AP–254, 2015–Ohio–2490, ¶ 17 (testimony that defendant pointed
a gun at victims during robbery, made one victim lie on the ground at gunpoint, and
threatened that accomplice would shoot victims if they got up off the ground was
sufficient to support robbery conviction based on use or threat of immediate use of
force).

{¶ 98} With respect to the kidnapping charge arising from the November 15, 2012
BMV office robbery, one of the employees present during the robbery testified that
when the office manager started to come out of the back room and move toward
the front area, appellant pointed his gun at the office manager and told her to go sit
down. As the video of the robbery was played for the jury, the employee identified
the office manager and demonstrated when appellant told her to go sit down. Thus,
there was evidence that to facilitate the commission of the robbery, appellant
restrained the liberty of the office manager by ordering her, at gunpoint, to sit down.
See, e.g., State v. Jackson, 10th Dist. No. 14AP–748, 2015–Ohio–5114, ¶ 21
(holding that evidence was sufficient to support kidnapping conviction where
appellant held victims at gunpoint and prevented them from leaving). Therefore,

                                          50
the evidence was sufficient to establish the elements of kidnapping, as defined
under R.C. 2905.01(A)(2).

2. Sufficiency of evidence related to November 8, 2012 Wendy’s robbery

{¶ 99} Appellant was convicted on two counts of robbery and four counts of
kidnapping as a result of the November 8, 2012 Wendy’s robbery. The state
presented evidence and testimony establishing that a masked man entered the
Wendy’s restaurant, pointed a gun at the manager and instructed all the employees
to get on the floor. The restaurant manager testified that the robber compelled her
to open the cash registers. The robber took the money from the cash registers and
fled the restaurant. The restaurant manager identified herself and the three other
employees named in the kidnapping counts as being present during the robbery and
testified that they were forced to get on the floor or otherwise prevented from
moving about freely. Similar to the reasoning set forth above, we conclude that this
evidence was sufficient to demonstrate that the individual depicted in the Wendy’s
surveillance video committed robbery and kidnapping.

{¶ 100} Appellant, however, asserts that there was not sufficient evidence to
establish that he was the individual who committed those crimes. As explained
above, there were numerous similarities between appellant’s actions in robbing the
BMV office on November 15, 2012, and the conduct of the robber during the
November 8, 2012 Wendy’s robbery. Both robberies occurred during the evening.
Appellant and the Wendy’s robber were African–American men who wore dark
clothing and masks while committing the robberies. Appellant and the Wendy’s
robber both wore dark gloves with white markings or letters. Appellant and the
Wendy’s robber each held a small handgun in the left hand while committing the
robberies and each went behind the counter into areas where the public would not
normally be present. The restaurant manager testified that the robber was
approximately 5′7″ and weighed about 200 pounds; there was evidence introduced
that appellant was 5′9″ and weighed 222 pounds. Additionally, there was evidence
from the police license plate reader that appellant’s van was in the area near the
robbery a few minutes after it occurred. This evidence, viewed in the light most
favorable to the prosecution, would be sufficient to establish that appellant
committed the robbery and kidnapping on November 8, 2012.

3. Sufficiency of the evidence related to the 2011 robberies

{¶ 101} Appellant similarly argues that the evidence was insufficient to establish
that he committed the robberies giving rise to the 26 robbery counts and 1
kidnapping count contained in the indictment in case No. 13CR–4174. As set forth
above, the state presented evidence and testimony with respect to each incident
establishing that an African–American man entered each of the establishments,
brandished or pointed a gun at the employees, and demanded money. The robber
wore dark clothing and a mask obscuring most of his face. He wore dark gloves
with white markings or lettering. He ordered the employees of the various

                                        51
        establishments to get on the ground. He carried a gun in his left hand and used his
        right hand to reach into the cash registers to take money. Ten of the 13 robberies
        that occurred in 2011 were committed in the evening or at night. In all but the first
        of the 2011 robberies, the robber jumped over or went behind the counters into
        areas where the public would not normally be present. As with the November 8,
        2012 Wendy’s robbery, these characteristics of the individual who committed the
        2011 robberies were similar to appellant’s actions during the November 15, 2012
        BMV office robbery. Additionally, several of the witnesses’ descriptions of the
        robber’s height and weight were consistent with appellant’s height and weight.
        With regard to the kidnapping charge arising from the October 10, 2011 Marathon
        robbery, one of the employees testified that the robber pushed his fellow employee
        to the ground, thereby restricting her movement. This act was also visible on the
        video that was played for the jury. Viewing all of this evidence in the light most
        favorable to the prosecution, it was sufficient to establish that appellant committed
        the crimes for which he was convicted in case No. 13CR–4174.

        ***

        {¶ 103} In this case, the state set forth extensive evidence and testimony related to
        each of the robbery incidents. In addition to testimony from at least one employee
        of each business that was robbed, the state offered into evidence video and or
        photographic evidence from each of the robberies. The state also presented the
        video of appellant’s interrogation, in which he admitted to committing the
        November 15, 2012 BMV office robbery. Appellant’s explanation of his
        whereabouts on the evening of November 8, 2012 was inconsistent with the
        evidence showing that his van was near the area of the Wendy’s robbery shortly
        after the robbery occurred. Appellant stated that he worked out at a fitness center
        in Worthington and then traveled to a private client’s home, which would have
        required him to travel west, away from the location of the robbery. However, the
        location where the license plate reader detected his van was east of the fitness center
        where he claimed to have worked out. Appellant also made comments during his
        interrogation that could be construed to indicate that he had committed other
        robberies. As noted above, in several instances the witnesses’ descriptions of the
        robber were consistent with appellant’s height and weight.

State v. Neil, 2016 WL 3574549, at *28-31.

        A criminal defendant may be convicted consistent with the United States Constitution

only if the evidence adduced at trial is sufficient to justify a reasonable trier of fact to find guilt

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). To determine

whether the evidence was constitutionally sufficient to support a conviction, a court must view

the evidence in the light most favorable to the prosecution. Wright v. West, 505 U.S. 277, 296

                                                   52
(1992) (citing Jackson, 443 U.S. at 319). The prosecution is not affirmatively required to “‘rule

out every hypothesis except that of guilt.” Id. (quoting Jackson, 443 U.S. at 326). “[A]

reviewing court ‘faced with a record that supports conflicting inferences must presume, even if it

does not appear on the record, that the trier of fact resolved any such conflicts in favor of the

prosecution, and must defer to that resolution.” Id. (quoting Jackson, at 326).

       Further, this Court must afford a “double layer” of deference to state court determinations

about the sufficiency of the evidence. As explained in Brown v. Konteh, 567 F.3d 191, 205 (6th

Cir. 2009), cert. denied, 558 U.S. 1114 (2010), deference must be given, first, to the jury’s

finding of guilt because the standard, established by Jackson v. Virginia, is whether “viewing the

trial testimony and exhibits in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.” Second,

and even if de novo review of the evidence leads to the conclusion that no rational trier of fact

could have so found, a federal habeas court “must still defer to the state appellate court’s

sufficiency determination as long as it is not unreasonable.” Id. See also White v. Steele, 602

F.3d 707, 710 (6th Cir. 2009), cert. denied, 562 U.S. 868 (2010). This is a substantial hurdle for

a habeas petitioner to overcome. For the reasons well detailed by the state appellate court, this

Court is not persuaded that Petitioner has met this burden here.

       “A conviction may be sustained based upon nothing more than circumstantial evidence.”

Saxton v. Sheets, 547 F.3d 597, 602, 606 (6th Cir. 2008) (citing United States v. Kelley, 461 F.3d

817, 825 (6th Cir. 2006)); see also Gipson v. Sheldon, 659 F. App’x 871, 877 (6th Cir. 2016)

(“Circumstantial evidence is sufficient to support a conviction as long as the jury is convinced

beyond a reasonable doubt.”) (citing Holland v. United States, 348 U.S. 121, 139–40 (1954);

Tucker v. Palmer, 541 F.3d 652, 657 (6th Cir. 2008) (and cases cited therein), cert. denied, 558



                                                 53
U.S. 845 (2009)). Moreover, “a federal habeas court reviewing the sufficiency of evidence to

support a conviction need not rule out all possible interpretations of the circumstantial evidence.”

Dell v. Straub, 194 F. Supp. 2d 629, 647 (E.D. Mich. 2002) (citing Jamison v. Collins, 100 F.

Supp. 2d 647, 705 (S.D. Ohio 2000)). Thus, [a] conviction may be based upon circumstantial

evidence as well as inferences based upon the evidence.” Id. at 647-48 (citing Gonzalez v.

Reiner, 177 F. Supp. 2d 211, 218 (S.D.N.Y. 2001)) (quoting United States v. Strauss, 999 F.2d

692, 696 (2nd Cir. 1993)).

         Petitioner argues that the state appellate contravened or unreasonably applied federal law,

or based its decision on an unreasonable determination of the facts in light of the evidence

presented, because the prosecutor coached one of the witnesses of the BMV robbery to say that

Petitioner wore a hood or a hooded sweatshirt and falsely argued that Petitioner wore the same or

similar clothing when police arrested him as that worn by perpetrator in the other robberies

charged.5 (Traverse, ECF No. 29, PAGEID # 3361.) Additionally, Petitioner argues that

Jacqueline Daniels described the November 2012 Wendys’ robber as a white man and Detective

McDonnel testified at the hearing on the motion to suppress that one of the witnesses in one of

the robberies charged had described a white male suspect. (PAGEID # 3363; see Transcript,

ECF No. 21-4, PAGEID # 1178-79.) Thomas Musick described the man who robbed the BP gas

station as a light-skinned black man. Paula Bunch testified that the man who robbed the Subway

in April 2011 had thin eyebrows and acne bumps under his eyes. (PAGEID # 3369-70.)

Additionally, Petitioner states that he did not order any of the employees of the BMV down on

the ground, as the perpetrator of prior robberies had done, but instead told one of the employees


5
 Specifically, Petitioner states that he was arrested wearing a hoodless nylon zip-up Pittsburg Steelers jacket, black
athletic pants, a knit hat over his head and another over his mouth, and black Air Jordan sneakers. (Traverse, ECF
No. 29, PAGEID # 3296.) His gloves had white markings on them, but were not “mechanics” gloves and did not
display the word “mechanix.” (PAGEID # 3295.)

                                                          54
to sit in a chair. (PAGEID # 3365.) He committed the BMV robbery at 6:30 p.m., as opposed to

later in the evening, and three of the robberies charged had been committed during the day.

(PAGEID # 3365-66.) Petitioner further argues that witnesses gave inconsistent descriptions of

the suspect’s height and weight that did not correspond to that of the Petitioner. (PAGEID #

3367-69.) He argues that jumping or vaulting behind a counter is a commonly used tactic and

not sufficiently unique so as to tie the all of the crimes charged to the same perpetrator.

(PAGEID # 3367.) Petitioner maintains that he did not sufficiently match the descriptions

provided by witnesses.

       Upon review of the record, this Court is not persuaded that Petitioner has rebutted the

presumption of correctness provided to the factual findings of the state appellate court. 28

U.S.C. § 2254(e). To the contrary, review of the testimony of the alleged victims and witnesses

reflects that the perpetrator used a similar pattern or modus operandi to effectuate the crimes

charged. That is, an individual generally described as a dark skinned black man wearing all

black clothing with dark gloves and dark shoes carrying a small firearm in his left hand would

enter the establishment, demand money, and typically order employees onto the ground. He

wore a mask or covered his face so that he could not be identified. He typically jumped over or

went behind the counter and committed the crimes charged in the evening – or during the change

of shift or in the early morning hours, on at least one occasion. Petitioner’s physical

characteristics also generally matched the description of the masked gunman. Further, Petitioner

could not explain the presence of his van in the area shortly after the November 8, 2012,

Wendy’s robbery. He identified his van from the surveillance video taken at the Tim Horton’s

robbery.




                                                 55
       Under the deferential standard of review, and in view of this evidence discussed by the

state appellate court, the similarity of the offenses charged, and the perpetrator’s use of a

“consistent and unique modus operandi”, this Court concludes that the state appellate court’s

decision rejecting Petitioner’s claim of insufficiency of the evidence does not justify federal

habeas corpus relief. See Smith v. Warden, 2017 WL 4349095, at *28 (S.D. Ohio Sept. 29,

2017) (citing United States v. Bowers, 811 F.3d 412, 426 (11th Cir. 2016) (internal citation

omitted). Evidence indicating the use of the same modus operandi may constitute sufficient

evidence to sustain a conviction. See Price v. Warren, No. 12-2238, 2015 WL 3970124, at *7

(D. N.J. June 30, 2015) (citing United States v. Cobb, 397 F. App’x. 128, 135–36 (6th Cir.

2010)) (denying insufficiency of the evidence claim for Huntington Bank robbery where the

robbery had a similar modus operandi to robbery of Chase Bank and DNA evidence supported

the conviction); Dixon v. Tampkins, No. 12–2821, 2013 WL 1246751, at *9 (C.D. Cal. Feb. 11,

2013) (“Based on modus-operandi evidence from Petitioner’s other convictions, a rational fact

finder could have inferred that he committed the four crimes in question.”) (citing United States

v. Momeni, 991 F.2d 493, 494 (9th Cir. 1993); United States v. Hirokawa, 342 F. App’x. 242,

248–49 (9th Cir. 2009)); report and recommendation adopted by, 2013 WL 1245981 (C.D. Cal.

March 27, 2013); see also United States v. Moore, 115 F.3d 1348, 1364 (7th Cir. 1997)

(circumstantial evidence consisting of use of the same modus operandi, when considered in

conjunction with direct evidence, provided sufficient evidence to sustain robbery conviction);

Calkins v. Soto, No. 13-1761-DOC (DTB), 2014 WL 1224795 (C.D. Cal. March 21, 2014) (use

of same modus operandi constituted circumstantial evidence of guilt).

       Claims five and six do not provide a basis for relief.




                                                 56
VII. Claims Seven, Eight, and Nine

       In claims seven, eight and nine, Petitioner asserts that he was denied the effective

assistance of appellate counsel, because his attorney failed to raise on appeal claims of

ineffective assistance of trial counsel and the denial of Petitioner’s right to be present at the

joinder hearing. The state appellate court denied these claims in relevant part as follows:

       Appellant’s first proposed assignment of error alleges ineffective assistance of trial
       counsel in failing to present allegedly exculpatory identification evidence following
       the cross-examination of a witness. Appellant cites a portion of the trial where his
       counsel cross-examined one of the robbery witnesses about whether he saw any
       distinguishing marks, such as tattoos, on the robber and referred the witness’s
       attention to an image taken from a video of that robbery showing a portion of the
       robber’s leg as he climbed over the counter of the restaurant. The witness testified
       that he did not see any tattoo on or near the robber’s ankle. Appellant claims that
       his trial counsel provided ineffective assistance by failing to follow-up on this
       testimony by introducing photographs that appellant provided to his counsel
       purporting to show that appellant has a tattoo on his lower leg area or by having
       appellant show the tattoo on his leg to the jury.

       Appellant’s second proposed assignment of error similarly asserts ineffective
       assistance of trial counsel in failing to present allegedly exculpatory evidence
       related to the identification of the robbery suspect. Specifically, appellant cites to
       several news articles related to a robbery of a McDonald’s restaurant in 2013, and
       the descriptions of the suspect in those articles. Appellant suggests that those
       descriptions are similar to the descriptions offered by witnesses in the 2011 and
       2012 robberies for which appellant was convicted. Appellant argues that this
       evidence would have been exculpatory and that his trial counsel provided
       ineffective assistance by failing to introduce it.

       Appellant’s first two proposed assignments of error alleged that his appellate
       counsel was ineffective for failing to assert claims that his trial counsel was
       ineffective. This requires us to apply the Strickland test for ineffective assistance
       of counsel to the performance of both his appellate and trial counsel. Thus, even if
       appellant were able to establish that his appellate counsel was deficient for failing
       to raise these issues in his direct appeal, he would also be required to demonstrate
       a reasonable probability of success if the issues had been raised. . . .

       In this case, we cannot conclude that appellant’s appellate counsel performed
       deficiently by failing to raise appellant’s first two proposed assignments of error as
       part of the direct appeal. Both the first and second proposed assignments of error
       assert that appellant’s trial counsel was ineffective by failing to introduce certain
       materials into evidence. Because these materials were not introduced into evidence,

                                                  57
       they were not part of the record on appeal. The Supreme Court of Ohio has held
       that “allegations of ineffectiveness based on facts not appearing in the record should
       be reviewed through the postconviction remedies of R.C. 2953.21” rather than
       through direct appeal. State v. Coleman, 85 Ohio St.3d 129, 134 (1999). Thus,
       appellant’s appellate counsel did not perform deficiently by failing to raise these
       two issues that necessarily relied on examination of materials outside the record on
       direct appeal. Moreover, this court has previously held that we cannot consider
       matters outside the record as a basis for reopening an appeal. State v. Davis, 10th
       Dist. No. 09AP-869, 2011-Ohio-1023, ¶ 12.

       Appellant’s third proposed assignment of error asserts the trial court violated
       appellant’s right to be present at the joinder hearing. . . . Neither appellant nor
       plaintiff-appellee, State of Ohio, have cited any decisions from this court or the
       Supreme Court addressing the specific question of whether a criminal defendant
       has a right to be present at a joinder hearing. Likewise, we have not found any
       applicable precedent from this court or the Supreme Court. Accordingly, it appears
       that this would be an issue of first impression for this court. Under these
       circumstances, given the lack of precedent in his favor or any other showing by
       him, appellant has failed to demonstrate that there would have been a reasonable
       probability of success if this issue had been raised in his direct appeal. See, e.g.,
       Alexander v. Smith, 311 Fed.Appx. 875, 891 (6th Cir. 2009) (“[T]his claim fails
       since the petitioner has not demonstrated a ‘reasonable probability’ of success in
       his appeal even had these claims been presented. At the very least, they are novel
       and not the kind of slam-dunk arguments that would establish a reasonable
       probability of success.”).

(Memorandum Decision, ECF No. 21-1, PAGEID # 1073-75.)

       The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259,
       285, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000); Burger v. Kemp, 483 U.S. 776, 107
       S.Ct. 3114, 97 L.Ed.2d 638 (1987) . . . . Counsel’s failure to raise an issue on appeal
       amounts to ineffective assistance only if a reasonable probability exists that
       inclusion of the issue would have changed the result of the appeal. Id. citing Wilson.
       . . . The attorney need not advance every argument, regardless of merit, urged by
       the appellant. Jones v. Barnes, 463 U.S. 745, 751–752, 103 S.Ct. 3308, 77 L.Ed.2d
       987 (1983) (“Experienced advocates since time beyond memory have emphasized
       the importance of winnowing out weaker arguments on appeal and focusing on one
       central issue if possible, or at most on a few key issues.” 463 U.S. 751–52).

Leonard v. Warden, Ohio State Penitentiary, No. 1:09-cv-056, 2013 WL 831727, at *28 (S.D.

Ohio March 6, 2013). Factors to be considered in determining whether a defendant has been

denied the effective assistance of appellate counsel include:




                                                 58
        (1) Were the omitted issues “significant and obvious”?

        (2) Was there arguably contrary authority on the omitted issues?

        (3) Were the omitted issues clearly stronger than those presented?

        (4) Were the omitted issues objected to at trial?

        (5) Were the trial court’s rulings subject to deference on appeal?

        (6) Did appellate counsel testify in a collateral proceeding as to his appeal strategy
        and, if so, were the justifications reasonable?

        (7) What was appellate counsel’s level of experience and expertise?

        (8) Did the petitioner and appellate counsel meet and go over possible issues?

        (9) Is there evidence that counsel reviewed all the facts?

        (10) Were the omitted issues dealt with in other assignments of error?

        (11) Was the decision to omit an issue an unreasonable one which only an
        incompetent attorney would adopt?

Mapes v. Coyle, 171 F.3d 408, 427–28 (6th Cir. 1999) (citations omitted). Again, applying the

deferential standard of review, Petitioner has failed to establish that he is entitled to relief.

        As discussed by the state appellate court, neither the photographs depicting Petitioner’s

purported tattoo nor newspaper articles including a description of an unidentified suspect of the

2013 McDonald’s robbery were made a part of the record on direct appeal. Petitioner therefore

cannot establish that his appellate counsel was ineffective based on his attorney’s failure to raise

such off-the-record claims of ineffective assistance of trial counsel on direct appeal. These

claims, as discussed by the state appellate court, would properly be raised in a state post-

conviction petition. Further, this Court cannot consider here any evidence referred to by

Petitioner in support of this claim (see Traverse, ECF No. 29, PAGEID # 3381-88) that the

appellate court did not consider in adjudicating his claim. See Dunlap v. Paskett, No. 1:99-cv-



                                                   59
559, 2019 WL 1274862, at *6 (S.D. Ohio March 20, 2019) (citing Cullen v. Pinholster, 563 U.S.

170, 181 (2011) (“review under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.”) Therefore, Petitioner cannot establish the denial

of the effective assistance of appellate counsel on this basis.

       The record also does not indicate that the state appellate court violated 28 U.S.C. §

2254(d) in rejecting Petitioner’s claim that his attorney performed in a constitutionally

ineffective manner by failing to assert on appeal that he unconstitutionally was denied his right

to be present at the hearing on the joinder of offenses against him. “[A] defendant is guaranteed

the right to be present at any stage of the criminal proceeding that is critical to its outcome if his

presence would contribute to the fairness of the procedure.” Kentucky v. Stincer, 482 U.S. 730,

745 (1987)). This right is rooted in both the Due Process Clause and the Confrontation Clause of

the Sixth Amendment. United States v. Goff, 400 F. App’x 1, 16 (6th Cir. 2010) (citing Gray v.

Moore, 520 F.3d 616, 622 (6th Cir. 2008)). This right is not absolute but exists where the

defendant’s has a “relation, reasonably substantial, to the fulness of his opportunity to defend

against the charge.” Ralston v. Prelesnik, No. 1:13-cv-4, 2016 WL 4646222, at *12 (W.D. Mich.

Sept. 7, 2016) (citing United States v. Henderson 626 F.3d 326, 343 (6th Cir. 2010) (quoting

Stincer, 482 U.S. at 745). Thus, a defendant does not have the right to be present at a proceeding

where his “presence would be useless, or the benefit but a shadow.” Stincer, 482 U.S. at 745.

Moreover, the right to be present during critical stages of a trial may be waived and is subject to

harmless error analysis. See Green v. Maclaren, No. 2:14-cv-13393, 2017 WL 372009, at *11

(E.D. Mich. Jan. 26, 2017) (citing Rushen v. Spain, 464 U.S. 114, 117 (1983) (other citations

omitted). In Van v. Jones, 475 F.3d 292 (6th Cir. 2007), the Sixth Circuit declined to find that a




                                                  60
consolidation hearing under Michigan procedure constituted a “critical stage” of a criminal

proceeding.

       Here, defense counsel had the opportunity to contest the State’s request to join charges at

the hearing on the issue and again prior to trial. The record does not indicate that Petitioner’s

presence at the pre-trial hearing would have contributed to the fairness of the hearing, served any

useful purpose, or affected the trial court’s ruling. Therefore, the Court is not persuaded that

Petitioner can establish prejudice as that term is defined in Strickland. See Green v. Maclaren,

No. 2:14-cv-13393, 2017 WL 372009, at *12 (E.D. Mich. Jan. 26, 2017).

       Claims seven, eight and nine are without merit.

VIII. Claims Ten, Eleven, Twelve, Thirteen, and Seventeen

       In claims ten through thirteen and claim seventeen, Petitioner asserts that his convictions

violate the Fourth Amendment. This issue does not provide him a basis for relief. Generally,

Fourth Amendment claims do not provide a basis for federal habeas corpus relief, so long as the

petitioner had an opportunity to present the claim to the state courts. Stone v. Powell, 428 U.S.

465, 482 (1976); Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982) (opportunity for full and fair

litigation of a Fourth Amendment claim exists where the state procedural mechanism presents an

opportunity to raise the claim, and presentation of the claim was not frustrated by a failure of that

mechanism.)

       One, the key purpose of federal habeas corpus is to free innocent prisoners. But
       whether an investigation violated the Fourth Amendment has no bearing on whether
       the defendant is guilty. [Stone v. Powell], at 490, 96 S.Ct. 3037. Two, exclusion is
       a prudential deterrent prescribed by the courts, not a personal right guaranteed by
       the Constitution. Any deterrence produced by an additional layer of habeas review
       is small, but the cost of undoing final convictions is great. Id. at 493, 96 S.Ct. 3037.

Good v. Berghuis, 729 F.3d 636, 637 (6th Cir. 2013). Ohio permits a criminal defendant to file a

motion to suppress evidence prior to trial. See Ohio R. Crim. P. 12(C)(3). Here, the record

                                                 61
reflects no basis upon which to find that Petitioner could not present his claims under the Fourth

Amendment because of a failure of Ohio’s procedural mechanism. To the contrary, the trial

court held a hearing on Petitioner’s motion to suppress evidence before denying the motion (ECF

No. 21, PAGEID # 372; Transcript of Motion to Suppress, ECF Nos. 21-3, 21-4) and, in a

lengthy discussion, the appellate court thereafter affirmed the trial court’s denial of Petitioner’s

motion to suppress evidence. State v. Neil, 2016 WL 357459, at *9-16. Petitioner also had the

opportunity to raise the issue in the Ohio Supreme Court. Thus, although Petitioner did not

obtain a ruling in his favor, he had multiple opportunities to litigate this claim.

       Petitioner nonetheless argues that he was denied a full and fair opportunity to litigate his

Fourth Amendment claims, because the state courts ignored federal law and police lied. (See

Traverse, ECF No. 29, PAGEID # 3391-94.) This argument is not persuasive. Perjury by police

does not deprive a petitioner of a full and fair opportunity to litigate his Fourth Amendment

claim, particularly where, as here, the petitioner has been provided the opportunity to litigate the

perjury issue. See Brown v. Berghuis, 638 F.Supp.2d 795, 811-12 (E.D. Mich. July 29, 2009)

(citations omitted). “As the Seventh Circuit has succinctly described the Stone rule, “‘full and

fair’ guarantees the right to present one’s case, but it does not guarantee a correct result.” Id. at

812 (citing Cabrera v. Hinsley, 324 F.3d 527, 532 (7th Cir. 2003)). Further, the Sixth Circuit has

rejected the argument that “egregious misapplication of a controlling Supreme Court precedent”

could justify a federal habeas court in concluding that a petitioner had been denied a full and fair

opportunity for presentment of his Fourth Amendment claim. See Eatmon v. Warden, Noble

Correctional Institution, 2016 WL 882097, at *6-7 (S.D. Ohio March 1, 2016) (citing Gilbert v.

Parke, 763 F.2d 821, 824 (6th Cir. 1985)). In any event, the record does not indicate that the

state courts ignored federal law or support a claim of “egregious error.” See id. at *7.



                                                  62
           Claims ten, eleven, twelve, thirteen, and seventeen do not provide a basis for relief.

IX. Claim Fourteen

           In claim fourteen, Petitioner asserts that he was denied the effective assistance of trial

counsel because his attorney failed to argue that the GPS tracking search warrant was

unconstitutionally overbroad. The state appellate court rejected this claim, reasoning in relevant

part as follows:

           {¶ 52} Appellant[]. . . asserts that his counsel provided ineffective assistance in
           various respects with regard to the November 2012 GPS tracking warrant.
           Appellant claims that his counsel was ineffective by failing to raise various alleged
           Fourth Amendment violations in support of the motion to suppress; we will
           consider each claim separately.

           {¶ 53} Courts apply a two-part test to evaluate claims of ineffective assistance of
           counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Bradley, 42
           Ohio St.3d 136, 141–42 (1989). “First, the defendant must show that counsel’s
           performance was deficient.” Strickland at 687. “Second, the defendant must show
           that the deficient performance prejudiced the defense.” Id. This court has
           recognized that the failure to file a motion to suppress may constitute ineffective
           assistance of counsel when the record demonstrates that the motion would have
           been granted. State v. Hawkins, 10th Dist. No. 15AP–35, 2016–Ohio–1404, ¶ 93.
           Based on this principle, the failure to raise a particular argument in support of a
           motion to suppress may constitute ineffective assistance when the record
           demonstrates that the motion would have been granted had that argument been
           asserted. “Counsel is not deficient for failing to raise a meritless issue.” State v.
           Massey, 10th Dist. No. 12AP–649, 2013–Ohio–1521, ¶ 13.

           {¶ 54} Appellant first argues that his counsel was ineffective by failing to object to
           extraneous testimony and evidence beyond the four corners of the Cress affidavit,
           as described in the seventh assignment of error. However, as explained above, we
           conclude that the trial court did not rely on this testimony in concluding that the
           Cress affidavit established probable cause for the warrant. Therefore, even if
           appellant could establish that his counsel performed deficiently, he cannot establish
           that he was prejudiced by the failure to object by demonstrating that the trial court
           would have granted the motion to suppress had the testimony been excluded.6

6
    The appellate court denied Petitioner’s seventh error as follows:

           {¶ 32} In his seventh assignment of error, appellant appears to assert the trial court erred by relying
           on testimony presented at the suppression hearing, which was beyond the face of the Cress affidavit,
           in determining that the judge issuing the warrant had a substantial basis for concluding that probable
           cause existed. Appellant argues that the Cress affidavit failed to demonstrate the veracity and basis
           of knowledge to support the assertions contained therein; he claims that the trial court improperly

                                                            63
        {¶ 55} Appellant next argues that his counsel was ineffective by failing to argue
        that granting a GPS tracking warrant for 90 days constituted a fundamental
        violation of Crim.R. 41(C)(2) and required automatic suppression of the evidence

        relied on extraneous testimony from the suppression hearing to rehabilitate the allegedly insufficient
        affidavit.

        {¶ 33} The Fourth Amendment to the United States Constitution, applied to the states through the
        Fourteenth Amendment, provides that “[t]he right of the people to be secure in their persons, houses,
        papers, and effects, against unreasonable searches and seizures, shall not be violated, and no
        warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly
        describing the place to be searched, and the persons or other things to be seized.” The Ohio
        Constitution contains a nearly identical provision. Ohio Constitution, Article I, Section 14. See also
        R.C. 2933.22(A); Crim.R. 41(C).

        {¶ 34} When determining whether a search warrant affidavit demonstrates probable cause, a
        magistrate must “ ‘make a practical, common-sense decision whether, given all the circumstances
        set forth in the affidavit before him, including the “veracity” and “basis of knowledge” of persons
        supplying hearsay information, there is a fair probability that contraband or evidence of a crime will
        be found in a particular place.’” State v. George, 45 Ohio St.3d 325 (1989), paragraph one of the
        syllabus, quoting Illinois v. Gates, 462 U.S. 213, 238–39 (1983). An appellate court reviewing the
        sufficiency of probable cause contained in an affidavit must not substitute its judgment for that of
        the magistrate but, rather, ensure that the magistrate “had a substantial basis for concluding that
        probable cause existed.” Id. at paragraph two of the syllabus. This analysis is undertaken with great
        deference to the magistrate’s determination of probable cause, and marginal cases should be
        resolved in favor of upholding the warrant. Id. The Supreme Court of Ohio has held that “when no
        oral testimony is presented to the neutral and detached magistrate in conjunction with an affidavit
        for a search warrant, the probable-cause determination is based on the four corners of the document.”
        State v. Castagnola, 145 Ohio St.3d 1, 2015–Ohio–1565, ¶ 106.

        {¶ 35} The trial court denied appellant’s motion to suppress because it concluded that, given the
        totality of the circumstances, the Cress affidavit contained information providing the issuing
        magistrate with a substantial basis for concluding that probable cause for the warrant existed.
        However, despite appellant’s contention in the seventh assignment of error, the trial court does not
        appear to rely on testimony beyond the face of the Cress affidavit to reach this conclusion. Instead,
        the trial court expressly referred to the information contained in the Cress affidavit and concluded
        that this information provided a substantial basis for the issuing magistrate to find probable cause
        to support the warrant. The trial court did refer to testimony from the suppression hearing, but this
        reference was in the context of addressing appellant’s claim that the Cress affidavit contained
        material misrepresentations of fact that were presented in bad faith or in reckless disregard for the
        truth. In the motion to suppress, appellant argued that Detective Cress misrepresented the witnesses’
        descriptions of the robbery suspect, citing aspects of various witness statements that were not set
        forth in the affidavit. The trial court concluded that, based on the suppression hearing testimony,
        Detective Cress had a good-faith belief that he was presenting the facts in an accurate manner to the
        issuing magistrate. The court noted that, despite some variance in the witnesses’ descriptions of the
        robbery suspect and the vehicle used in the robberies, there was a general theme to the descriptions
        and concluded that the Cress affidavit accurately set forth this information. Under these
        circumstances, we cannot conclude that the trial court improperly relied on testimony outside the
        four corners of the affidavit in determining that the magistrate had a substantial basis for finding
        probable cause.

        {¶ 36} Accordingly, we overrule appellant’s seventh assignment of error.

State v. Neil, 2016 WL 3574549, at *10-11.

                                                         64
obtained pursuant to the warrant. Appellant cites the provision of Crim.R. 41(C)(2)
stating that the time an electronic tracking device may be used may not exceed 45
days. However, as the state notes, the portion of Crim.R. 41(C)(2) limiting the use
of a tracking device to 45 days was enacted effective July 1, 2014, and, therefore,
was not part of the rule at the time the November 2012 GPS tracking warrant was
issued. Accordingly, granting a 90–day tracking warrant was not a per se
constitutional violation. Appellant has failed to demonstrate that his counsel was
deficient for failing to raise this issue or that the motion would have been granted
had the issue been asserted in the motion to suppress.

{¶ 56} Appellant further asserts that his counsel was ineffective by failing to argue
that the information contained in the Cress affidavit was stale because it had been
included in the prior Franken affidavit in support of the January 2012 GPS tracking
warrant, and that warrant had not resulted in evidence of criminal activity by
appellant. “An affidavit in support of a search warrant must present timely
information and include facts so closely related to the time of issuing the warrant
as to justify a finding of probable cause at that time.” State v. Ingold, 10th Dist. No.
07AP–648, 2008–Ohio–2303, ¶ 22. However, “[t]here is no arbitrary time limit that
dictates when information becomes stale.” Id. Moreover, this court has recognized
that “‘[w]here recent information corroborates otherwise stale information,
probable cause may be found.’” Id. at ¶ 35, quoting United States v. Spikes, 158
F.3d 913 (6th Cir.1998). In this case, the Cress affidavit provided additional
information arising from the November 8, 2012 Wendy’s robbery, indicating that
the suspect in that incident wore similar attire and used similar methods to the
suspect in the 2011 robberies. The Cress affidavit also indicated that, shortly after
the robbery, appellant’s minivan had registered on a license plate reader mounted
to a police cruiser that was in the area near the robbery. Assuming, without
deciding, that the information regarding the series of robberies in 2011 was stale,
this additional information may have served to corroborate the information about
the earlier robberies. Under these circumstances, we conclude that appellant has
failed to demonstrate that his counsel was deficient for failing to raise this issue or
that the motion would have been granted had the issue been asserted in the motion
to suppress.

{¶ 57} Finally, appellant argues that his counsel was ineffective for failing to argue
that the warrant was unconstitutionally overbroad because it did not sufficiently
describe the evidence to be obtained pursuant to the warrant. The November 2012
GPS tracking warrant provided that officers were authorized to install and use the
tracking device to obtain evidence of the commission of the criminal offense of
aggravated robbery. Appellant appears to argue that authorities may not use GPS
tracking in an effort to catch a suspect in the act of committing a criminal offense,
citing several cases including United States v. Katzin, E.D.Pa. No. 11–226 (May 9,
2012), State v. Sullivan, 10th Dist. No. 13AP–173, 2014–Ohio–1443, State v.
White, 5th Dist. No. 13–CA–11, 2013–Ohio–5221, United States v. Ford,
E.D.Tenn. No. 1:11–cr–42 (Sept. 12, 2012), and United States v. Lee, 862
F.Supp.2d 560 (E.D.Ky.2012). However, each of those courts was addressing a

                                          65
       scenario involving warrantless GPS tracking, not the question of whether a warrant
       sufficiently described the evidence to be obtained from the use of a GPS tracking
       device. Given the failure to clearly define or provide authority in support of this
       proposition, we cannot conclude that his counsel was ineffective for failing to raise
       it in support of the motion to suppress.

        {¶ 58} Accordingly, we overrule appellant’s. . . assignment of error.

State v. Neil, 2016 WL 3574549, at *16-18.

       “When the underlying issue relating to ineffective assistance is a Fourth Amendment

challenge, the habeas petitioner must show that the ‘Fourth Amendment claim is meritorious and

that there is a reasonable probability that the verdict would have been different absent the

excludable evidence in order to demonstrate actual prejudice.’” Ingram v. Prelesnik, 730 F.

App’x 304, 308 (6th Cir. 2018) (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)). For

the reasons detailed by the state court of appeals, Petitioner cannot meet this burden here. No

crimes attributed to the “counter jumper” robber were committed during the initial period that

police conducted GPS surveillance of Petitioner’s cars. State v. Neil, 2016 WL 3574549, at *5.

Detective Todd Cress prepared an affidavit in support of a second GPS tracking warrant for

Petitioner’s vehicles after the November 8, 2012 Wendy’s robbery, and installation of the GPS

devices was authorized on November 9, 2012. Id. at *6. Thereafter, Petitioner admitted to his

commission of the November 15, 2012 BMV robbery. Thus, Petitioner has failed to establish

prejudice from installation of the second GPS tracking devices.

       Claim fourteen is without merit.

X. Claims Sixteen and Twenty

       In claims sixteen and twenty, Petitioner asserts that he was denied a fair trial based on

cumulative error. This claim does not provide him a basis for relief. “The Sixth Circuit

repeatedly has held that ‘the law of this Circuit is that cumulative error claims are not cognizable



                                                66
on habeas because the Supreme Court has not spoken on this issue.’” Billenstein v. Warden,

Warren Corr. Inst., No. 3:15-cv-1097, 2016 WL 4547413, at *8 (N.D. Ohio July 8, 2016) (citing

Williams v. Anderson, 460 F.3d 789, 816 (6th Cir. 2006); Moore v. Parker, 425 F.3d 250, 256

(6th Cir. 2005); Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir. 2011)).

XI. Disposition

       WHEREUPON it is RECOMMENDED that the petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 be DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                  67
       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

       IT IS SO ORDERED.


                                                      s/ Elizabeth A. Preston Deavers___
                                                      Elizabeth A. Preston Deavers
                                                      Chief United States Magistrate Judge




                                                68
